Name: Commission Regulation (EEC) No 1970/92 of 30 June 1992 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international trade
 Date Published: nan

 20. 7 . 92 Official Journal of the European Communities No L 201 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1970/92 of 30 June 1992 amending Council Regulation (EEC) No 3626 /82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, the present Convention , and parts 1 and 2 of Annex C to that Regulation should be altered; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 3626 / 82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora 0 ), as last amended by Regulation (EEC) No 3675 / 91 ( 2), and in particular Article 4 thereof, Whereas at the eighth session of the conference of the parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora , held in Kyoto from 2 to 13 March 1992 , amendments were made to Appendices I and II to the Convention ; whereas amendments were made to Appendix III to the Convention ; whereas Appendices I , II and III of Annex A to Regulation (EEC) No 3626 / 82 should now be amended to incorporate the amendments accepted by the Member States , parties to Article 1 Appendices I , II and III of Annex A and Parts 1 and 2 of Annex C to Regulation (EEC) No 3626 / 82 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1992 . For the Commission Carlo RIPA DI MEANA Member of the Commission (!) OJ No L 384 , 31 . 12 . 1982 , p . 1 . ( z ) OJ No L 349, 18 . 12 . 1991 , p . 13 . No L 201 /2 Official Journal of the European Communities 20 . 7 . 92 ANNEX A Appendices I and II ( ! ) ( 2 ) Interpretation 1 . Species included in these , appendices are referred to : ( a ) by the name of the species ; or (b ) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp .' is used to denote all species of a higher taxon. 3 . Other references to taxa higher than species are for the purposes of information or classification only. 4 . The abbreviation 'p.e.' is used to denote species that are possibly extinct . 5 . An asterisk (*) placed against the name of a species or higher taxon indicates that one or more geographically separate populations, subspecies or species of that species or taxon are included in Appendix I and that these populations, subspecies or species are excluded from Appendix II . 6 . Two asterisks (**) placed against the name of a species or higher taxon indicate that one or more geographically separate populations , subspecies or species of that species or taxon are included in Appendix II and that these populations , subspecies or species are excluded from Appendix I. 7 . The symbol ( - ) followed by a number placed against the name of a species or higher taxon denotes that designated gographically separate populations , species , groups of species or families of that species or taxon are excluded from the appendix concerned , as follows: - 101 Population of West Greenland - 102 Populations of Bhutan , India, Nepal and Pakistan - 103 Population of China - 104 Population of Australia - 105 Population of the United States of America - 106  Chile: part of the population of Parinacota Province , la . Region of TarapacÃ ¡  Peru: populations of Pampa Galeras National Reserve and Nuclear Zone , Pedregal , Oscconta and Sawacocha (Province of Lucanas), Sais Picotani (Province of Azangaro), Sais Tupac Amaru (Province of Janin), and of Salinas Aguada Blanca National Reserve (Provinces of Arequipa and Cailloma) - 107 Populations of Afghanistan , Bhutan , Burma, India , Nepal and Pakistan - 108 Cathartidae - 109 Melopsittacus undulatus, Nymphicus hollandicus and Psittacula krameri - 110 Populations of Botswana , Ethiopia , Kenya, Malawi , Mozambique, the United Republic of Tanzania , Zambia and Zimbabwe and populations of the following countries subject to the specified annual export quotas: (!) The entries '(CI )' and '(C2)' after the name of species or a higher taxon show that one or more subspecies or species of that species or higher taxon , appear in part 1 or 2 of Annex C to the Regulation . ( 2 ) The translations of the Latin names are given as a guide only . 20 . 7 . 92 Official Journal of the European Communities No L 201 / 3 1992 1993 1994 Madagascar 3 100 4 100 4 400 ( ranched specimens : 3 000 4 000 4 300 wild nuisance specimens: 100 100 100) Somalia 500 0 0 South Africa 1 000 1 000 1 000 Uganda 2 500 2 500 2 500 Apart from ranched specimens , the United Republic of Tanzania will authorize the export of no more than 100 hunting trophies each year , 400 nuisance animals in 1992 , 200 a year in 1993 and 100 in 1995 and each following year. - Ill Populations of Australia and Papua New Guinea and population of Indonesia subject to specified annual export quotas as follows: 1992 1993 1994 Total 9 700 8 500 8 500 Ranched/ Captive-bred specimens: 7 000 7 000 7 000 Wild specimens : 1 500 1 500 1 500 Skins in stock 1 200 0 0 - 112 Population of Indonesia - 113 Population of Chile - 114 All species that are not succulent 8 . The symbol ( + ) followed by a number placed against the name of a species or higher taxon denotes that only designated geographically separate populations, subspecies or species of that species or taxon are included in the appendix concerned , as follows: + 201 Populations of South America (populations outside South America are not included in the appendices) + 202 Populations of Bhutan , India , Nepal and Pakistan + 203 Population of Bhutan , China , Mexico and Mongolia + 204 Populations of Cameroon and Nigeria + 205 Population of Asia + 206 Population of India + 207 Populations of Central and North America + 208 Population of Australia + 209  Chile: part of the population of Parinacota Province, la . Region of TarapacÃ ¡  Peru: populations of Pampa Galeras National Reserve , Pedregal , Oscconta and Sawacocha (Province of Lucanas), Sais Picotani (Province of Azangaro), Sais Tupac Amaru (Province of Janin ) and of Salinas Aguada Blanca National Reserve (Provinces of Arequipa and Cailloma) + 210 Populations of Afghanistan, Bhutan, India , Myanmar, Nepal and Pakistan + 211 Population of Mexico + 212 Populations of Algeria , Burkina Faso , Cameroon , the Central African Republic, Chad , Mali , Mauritania , Morocco , the Niger, Nigeria , Senegal and the Sudan No L 201 / 4 Official Journal of the European Communities 20 . 7 . 92 + 213 Population of Sudan . This listing will enter into force on 11 July 1992 only , to allow the export of an existing stock of 8 000 skins between 11 June and 11 July 1992, under specific conditions ( skins to be tagged , documented and exported under the supervision of an independent observer) + 214 Population of Europe , except the area which formerly constituted the Union of Soviet Socialist Republics + 215 Population of Indonesia with a zero export quota . Export of captive-bred specimes of a maximum length of 15 cm will be limited to 3 000 in 1993 and 4 000 in 1994 from the operation of P. D. Bintang Kalbar , Pontianak , West Kalimantan ¢ + 216 All species of New Zealand + 217 Population of Chile 9 . The symbol ( = ) followed by a number placed against the name of a species or higher taxon denotes that the name of that species or taxon shall be interpreted as follows : = 301 Includes family Tupaiidae = 302 Includes generic synonym Leontideus = 303 Includes synonym Saguinus geoffroyi ' = 304 Includes synonym Cercopithecus roloway = 305 Includes synonym Colobus badius kirki = 306 Includes synonym Colobus badius rufomitratus = 307 Includes generic synonym Simias = 308 Includes generic synonym Mandrillus = 309 Includes generic synonym Rhinopithecus = 310 Includes synonyms Bradypus boliviensis and Bradypus griseus = 311 Includes synonym Priodontes giganteus = 312 Includes synonym Physeter catodon = 313 Includes synonym Eschrichtius glaucus = 314 Includes generic synonym Eubalaena = 315 Includes synonym Dusicyon fulvipes = 316 Also referenced as Cardocyn thons = 317 Includes generic synonym Fennecus = 318 Also referenced as Ursus thibetanus = 319 Also referenced as Aonyx microdon or Paraonyx microdon = 320 Includes synonyms Lutra annectens, Lutra enudris , Lutra incarum and Lutra platensis = 321 Includes synonym Eupleres major = 322 Also referenced as Lynx caracal-, includes generic synonym Caracal = 323 Also referenced as Lynx pardinus or Felis lynx pardina = 324 Includes synonyms Equus kiang and Equus onager 20 . 7 . 92 Official Journal of the European Communities No L 201 / 5 = 325 Includes generic synonym Dama = 326 Includes generic synonyms Axis and Hyelaphus = 327 Includes synonym Bos frontalis = 328 Includes synonym Bos grunniens = 329 Includes generic synonym Novibos = 330 Includes generic synonym Anoa = 331 Includes synonym Oryx tao = 332 Includes synonym Ovis aries ophion = 333 Also referenced as Sula abbotti = 334 Also referenced as Ciconia ciconia boyciana = 335 Also referenced as Anas platyrhynchos laysanensis = 336 Also referenced as Aquila heliaca adalberti = 337 Also referenced as Falco peregrinus pelegrinoides = 338 Includes synonym Falco babylonicus = 339 Also referenced as Crax mitu mitu = 340 Includes generic synonym Aburria = 341 Formerly included in species Crossoptilon crossoptilon = 342 Formerly included in species Polyplectron malacense = 343 Includes synonym Rheinardia nigrescens = 344 Also referenced as Tricholimnas sylvestris = 345 Also referenced as Choriotis nigriceps = 346 Also referenced as Houbaropsis bengalensis = 347 Also referenced as Amazona dufresniana rhoodocorytha = 348 Often traded under the incorrect designation Ara caninde = 349 Also referenced as Opopsitta diophtalma coxeni = 350 Also referenced as Geopsittacus occidentalis = 351 Formerly included in species Psephotus chrysopterygius = 352 Formerly included in genus Gallirex; also referenced as Tauraco porphyreolophus = 353 Formerly included in species Tauraco corythaix = 354 Also referenced as Otus gurneyi = 355 Also referenced as Ninox novaeseelandiae royana = 356 Formerly included in genus Ramphodon = 357 Formerly included in genus Rhinoplax = 358 Also referenced as Muscicapa ruecki or as Niltava ruecki = 359 Also referenced as Meliphaga cassidix = 360 Formerly included in genus Spinus = 361 Includes generic synonyms Nicoria and Geoemyda (part ) = 362 Also referenced in genus Testudo = 363 Formerly included in Podocnemis spp . = 364 Includes Alligatoridae, Crocodylidae and Gavialidae = 365 Formerly included in Chamaeleo spp . = 366 Also referenced as Constrictor constrictor occidentalis = 367 Includes synonym Pseudoboa cloelia \ No L 201 / 6 Official Journal of the European Communities 20 . 7 . 92 = 368 Also referenced as Hydrodynastes gigas = 369 Includes generic synonym Megalobatrachus = 370 Settsu D'Abrera = 371 Also referenced in genus Dysnomia = 372 Includes generic synonym Proptera = 373 Also referenced in genus Carunculina = 374 Includes generic synonym Micromya = 375 Includes generic synonym Papuina = 376 Also referenced as Podophyllum emodi = 377 Also referenced in genus Echinocactus = 378 Also referenced in genus Escobaria = 379 Also referenced as Lobeira macdougallii or as Nopalxochia macdougallii = 380 Also referenced as Echinocereus lindsayi = 381 Also referenced as Wilcoxia schmollii = 382 Also referenced as Solisia pectinata = 383 Also referenced as Backebergia militaris = 384 Also referenced in genus Toumeya = 385 Also referenced in genus Toumeya or in genus Scleroactus = 386 Also referenced as Ancistroactus tobuschii = 387 Also referenced in genus Neolloydia or in genus Echinomastus = 388 Also referenced in genus Neolloydia = 389 Also referenced as Saussurea lappa = 390 Also referenced as Engelhardia pterocarpa = 391 Includes families Apostasiaceae and Cypripediaceae as subfamilies Apostasioideae and Cypripedioideae = 392 Also referenced as Lycaste virginalis var . alba = 393 Also referenced as Sarracenia rubra alabamensis = 394 Also referenced as Sarracenia rubra jonesii = 395 Includes synonym Stangeria paradoxa = 396 Includes synonym Welwitsckia bainesii 10. The symbol ( ° ) followed by a number placed against the name of a species or higher taxon shall be interpreted as follows: °501 Annual exports quotas for live specimens and hunting trophies are granted as follows : Botswana: 5 Namibia: 150 Zimbabwe: 50 The trade in such specimens is subject to the provisions of Article III of the Convention . °502 For the exclusive purpose of allowing international trade in cloth made from wool sheared from live vicunas of the populations included in Appendix II ( see + 209 ), and of items thereof. The reverse side of the cloth must bear the logotype adopted by the range states of the species , which are signatories to the Convenio para la Conservaci6n y Manejo de la Vicuna , and the selvages either the words VICU ANDES-CHILE or the words VICU ANDES-PERU , depending of the country of origin of the cloth . °503 Fossils are not subject to CITES provisions . 20 . 7 . 92 Official Journal of the European Communities No L 201 /7 11 . In accordance with Article I , paragraph b (iii ), of the Convention , the symbol (# ) followed by a number placed against the name of a species or higher taxon included in Appendix II designates parts of derivatives which are specified in relation thereto for the purposes of the Convention as follows: # 1 Designates all parts and derivatives, except : (a ) seeds, spores and pollen (including pollinia ); and ( b) tissue cultures and flasked seedling cultures . # 2 Designates all parts and derivatives, except : (a ) seeds and pollen; (b) tissue cultures and flasked seedling cultures ; and (c) chemical derivatives . # 3 Designates roots and readily recognizable parts thereof. # 4 Designates all parts and derivatives, except : ( a ) seeds and pollen; (b) tissue cultures and flasked seedling cultures ; (c ) fruits and parts and derivatives thereof of naturalized or artificially propogated plants; and (d) separate stem joints (pads ) and, parts and derivatives thereof of naturalized or artificially propagated Opuntia subgenus Opuntia spp . # 5 Designates saw-logs , sawn wood and veneers # 6 Designates all parts and derivatives , except : ( a ) seeds and pollen; (b) tissue cultures and flasked seedling cultures ; and (c) separate leaves and parts and derivatives thereof of naturalized or artificially propagated Aloe vera . # 7 Designates all parts and derivatives, except : ( a ) seeds and pollen (including pollinia ); ( b) tissue cultures and flasked seedling cultures ; (c) cut flowers of artificially propagated plants ; and (d) fruits and parts and derivatives thereof of artificially propagated Vanilla spp . 12 . As none of the species or higher taxa of flora included in Appendix I are annotated, this means that artificially propagated hybrids producted from one or more of these species or taxa may be traded with a certificate of artificial propagation in accordance with Resolution Conf. 6.19 , paragraph a). f No L 201 / 8 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II FAUNA ANIMALS MAMMALIA MAMMALS MONOTREMATA Monotremes Tachyglossidae Zaglossus spp . (C 2 ) Echidnas or spiny ant-eaters All long-nosed echidnas (New Guinea echidnas), including egg-laying ant-eaters or long-snouted echidnas MARSUPIALIA Marsupials Dasyuridae Sminthopsis longicaudata Marsupial mice Long-tailed cunnart or long-tailed marsupial-mouse or long-tailed sminthopsis Sminthopsis psammophila Sandhill dunnart or sandhill sminthopsis or large desert marsupial-mouse Thylacinidae Thylacinus cynocephalus p.e . Thylacines Tasmanian wolf or Thylacine or Tasmanian Tiger Peramelidae Chaeropus ecaudatus p.e . Bandicoots Pig-footed bandicot Perameles bougainville (Western ) barred bandicoot or (little) marl Thylacomyidae Macrotis lagotis Rabbit bandicoot or greater bilby or dalgite or rabbit-eared bandicoot Macrotis leucura White-tailed rabbit bandicoot or lesser rabbit (eared ) bandicoot or yallara or lesser bilby Phalangeridae Phalanger maculatus Phalangers and cuscuses Spotted cuscus or spotted phalanger Phalanger orientalis Grey cuscus or common phalanger Burramyidae Burramys parvus Pygmy possums Mountain pygmy possum or burramys or Broom's pygmy possum Vombatidae Lasiorhinus krefftii Wombats Queensland or Northern hairy-nosed wombat Macropodidae Bettongia spp . Wallabies and kangaroos All rat-kangaroos or bettongs Caloprymnus campestris p.e . Desert rat-kangaroo or plains rat-kangaroo or bluff-nosed rat-kangaroo Dendrolagus bennettianus (C 2) Bennett's tree kangaroo or dusty tree kangaroo or tcharibbeena Dendrolagus inustus (C 2) Grizzled grey tree kangaroo 20. 7 . 92 Official Journal of the European Communities No L 201 /9 Appendix I Appendix II Dendrolagus lumholtzi (C 2) Lumholtz's tree kangaroo or boongary Dendrolagus ursinus (C 2) Black tree kangaroo or Vogelkop tree-kangaroo Lagorchestes hirsutus Rufous or Western hare-wallaby or wurrup or ormala Lagostrophus fasciatus Band-hare-wallaby or munning Onychogalea fraenata Bridled nail-tailed wallaby or merrin or bridled wallaby Onychogalea lunata Crescent nail-tailed wallaby or wurrung CHIROPTERA Bats Pteropodidae Acerodon spp. Flying foxes Pteropus spp. (*) Flying foxes Pteropus insularis Truk fruit-bat Pteropus mariannus Mariana fruit bat Pteropus molossinus Ponape fruit bat Pteropus phaeocephalus Mortlock fruit bat Pteropus pilosus Large palau fruit bat Pteropus samoensis Samoan fruit bat Pteropus tonganus Insular flying fox PRIMATES PRIMATES spp . (*) = 301 (C 2) Primates All primates N Lemuridae Lemuridae spp. Lemurs All lemurs or sportive lemurs or gentle lemurs Cheirogaleidae Cheirogaleidae spp . All dwarf and mouse lemurs Indriidae Indriidae spp . Indris , sifakas and avahis All indris , sifakas , avahis and woolly lemurs Daubentoniidae Daubentonia madagascariensis Ayes-ayes Aye-aye Callithricidae Callithrix jacchus aurita 1 Tamarins and marmosets White-eared marmoset, Buffy-tufted-ear marmoset Callithrix jacchus flaviceps Buff-headed marmoset No L 201 / 10 Official Journal of the European Communities 20 . 7. 92 Appendix I Appendix II Leontopithecus spp . = 302 Golden (lion) tamarins or golden marmosets or maned tamarins Saguinus bicolor Pied or bare-faced tamarin Saguinus leucopus White-footed tamarin Saguinus oedipus = 303 Cotton-headed tamarin or cotton-top marmoset or pinche marmoset or Liszt monkey or cotton-top tamarin (Geoffroy tamarin included), Rufous-naped tamarin Callimiconidae Callimico goeldii .Goeldi's marmoset , Goeldi's tamarin or Goeldi's Monkey Cebidae Alouatta palliata New world monkeys Mantled howler and Guatemalan howler monkey Ateles geoffroyi frontatus Black-browed spider monkey Ateles geoffroyi panamensis Red (bellied) spider monkey or Panama spider monkey Brachyteles arachnoides Wooly spider monkey, muriqui Cacajao spp . All uakaris Chiropotes albinasus White-nosed saki , Red-nosed saki Lagothrix flavicauda Yellow laited woolly monkey Saimiri oerstedii Red-backed squirrel monkey or Central American squirrel monkey Cercopithecidae Cercocebus galeritus galeritus Old world monkeys Tana river mangabey (monkey) Cercophitecus diana = 304 Diana monkey (Roloway monkey included) Diana guenon Colobus pennantii kirki = 305 Kirk's or Zanzibar red colobus Colobus rufomitratus = 306 Tana river red colobus Macaca silenus Lion-tailed macaque or wanderoo Nasalis spp . - 307 Proboscis monkeys Papio leucophaeus = 308 Drill Papio sphinx = 308 Mandrill Presbytis entellus Entellus, true, hanuman, grey or common langur 20. 7 . 92 Official Journal of the European Communities No L 201 / 11 Appendix I Appendix II Presbytis geei Golden langur Presbytis pileata Capped langur or capped monkey or bonneted langur Presbytis potenziani Mentawai leaf monkey or long-tailed langur Pygathrix spp . = 309 Douc langur and snub-nosed monkey Hylobatidae Hylobatidae spp . Gibbons All gibbons Pongidae Pongidae spp . Great apes All great apes (gorilla, orang-utan and chimpanzees ) EDENTATA Edentates Myrmecophagidae Myrmecophaga tridactyla (CI ) Ant-eaters Giant ant-eater Bradypodidae Bradypus variegatus = 310 Sloths Bolivian three-toed sloth or Brown-throated sloth Dasypodidae Priodontes maximus = 311 Armadillos Giant armadillo PHOLIDOTA Pangolins or scaly ant-eaters Manidae Manis crassicaudata (CI ) Pangolins Indian pangolin Manis javanica (C 1 ) Malayan pangolin Manis pentadactyla (CI ) Chinese pangolin Manis temminckii South African or Cape pangolin or scaly ant-eater, Temminck's ground pangolin LAGOMORPHA Lagomorphs (double-toothed rodents) Leporidae Caprolagus hispidus Rabbits and hares Assam rabbit or hispid hare Romerolagus diazi Volcano rabbit or Teporingo RODENTIA Rodents Sciuridae Cynomys mexicanus Squirrels and marmots Mexican prairie dog or Mexican prairie marmot Ratufa spp . (C 1 ) All giant squirrels No L 201 / 12 Official Journal of the European Communities 20 . 7. 92 Appendix I Appendix II Muridae Leporillus conditor Rats and mice Greater stick-nest rat or house-building rat Pseudomys praeconis Shark Bay ( false) mouse Xeromys myoides False water-rat Zyzomys pedunculatus Central thick-tailed rat or Macdonnell Range rock-rat Chinchillidae Chinchilla spp . + 201 Chinchillas All chinchillas CETACEA CETACEA spp. (*) (C 1 ) Cetaceans (whales, dolphins and All whales, dolphins and porpoises porpoises) Platanistidae Lipotes vexillifer River dolphins White flag dolphin or white fin dolphin or Chinese river dolphin or Yangtze River dolphin Platanista spp . Susus or Ganges and Indus river dolphins Ziphiidae Berardius spp. Four-toothed whales Hyperoodon spp. Bottle-nosed whales Physeteridae Physeter macrocephalus = 312 Sperm whale or spermacet whale or cachalot or pot whale Delphinidae Sotalia spp. Dolphins All South American river dolphins Sousa spp . All humpbacked dolphins Phocoenidae Neophocaena phocaenoides (Indian ) finless porpoise or finless black porpoise or black finless porpoise Phocoena sinus Cochito or vaguita or Gulf of California harbour porpoise or Gulf porpoise Eschrichtidae Eschrichtius robustus = 313 Grey whales Grey whale or gray whale or California gray or devil fish or hard head or mussel digger or gray back or rip sack Balaenopteridae Balaenoptera acutorostrata {**) - 101 Rorquals Minke whale or lesser rorqual or little piked whale Balaenoptera borealis Sei whale or Rudolphi's rorqual or pollack whale or coalfish whale Balaenoptera edeni Bryde's whale or Tropical whale Balaenoptera musculus Blue whale or Sibbald's rorqual or sulphur bottom Balaenoptera physalus (True ) fin whale or (common) finback or common rorqual or finner or herring whale or razorback or fin-backed whale 20 . 7 . 92 Official Journal of the European Communities No L 201 / 13 Appendix I Appendix II Megaptera novaeangliae Humpback (whale) or humpbacked whale or hump whale or bunch or hunchbacked whale Balaenidae Balaena spp . = 314 Right whales Right whale Caperea marginata Pygmy right whale CARNIVORA Carnivores Canidae Canis lupus {**) + 202 Canis iupus (*)- 102 (C2) Dogs, wolves and foxes Grey wolf or wolf or gray wolf or common Grey wolf wolf or timber wolf Chrysocyon brachyurus (C 2) Maned wolf Cuon alpinus Asiatic wild dog or dhole or Indian wild dog Dusicyon culpaeus Colpeo fox or colpeo, red fox or Andean wolf Dusicyon griseus = 315 Chico grey or chilla or Argentine grey fox, little fox or Pampa fox Dusicyon gymnocerus Pampas fox Dusicyon thous = 316 Crab-eating fox Speothos venaticus Bush dog or savannah dog Vulpes cana Dog fox , coasac or steppe fox or Afghan fox , Blandford's fox or hoary fox Vulpes zerda = 317 Fennec fox Ursidae Ursidae spp . * C 2: Ursus maritimus Bears All bears Polar bear Ailuropoda melanoleuca Giant panda Helarctos malayanus Sun bear Melursus ursinus Sloth bear ' Selenarctos thibetanus = 318 Asiatic black bear of Himalayan (black ) bear Tremarctos ornatus Spectacled bear or Andean bear Ursus arctos {**) + 203 Ursus arctos isabellinus Himalayan brown bear or red bear Procyonidae Ailurus fulgens (C 2) Raccoons Lesser panda or red panda or red cat-bear Mustelidae Aonyx congiga {**) + 204 = 319 Weasels , badgers , skunks and Cameroon clawless otter or small-toothed others clawless otter or small-clawed otter Conepatus kumboldtii Patagonian (hog-nosed ) skunk No L 201 / 14 Official Journal of the European Communities 20. 7 . 92 Appendix I Appendix II Enhydra lutris nereis Southern sea otter or Californian sea otter Lutra felina Marine otter or chungungo or sea cat or chingungo Lutra longicaudis = 320 Long-tailed otter (La Plata otter or South American otter or lobito de rio and Central American otter included) Lutra lutra Eurasian or European ( river) otter or Old World otter or common otter Lutra provocax Southern river otter or Huillin Lutrinae spp . (*) All otters Mustela nigripes Black-footed ferret Pteronura brasiliensis Giant otter or Brazilian otter Viverridae Cryptoprocta ferox Genets , civets and mongooses Fossa (cat) Cynogale bennettii (CI ) Otter civet Eupleres goudotii = 321 (CI ) Fanalouc or fanalouc (mongoose) or Malagasy mongoose or slender fanalouc Fossa fossa (CI ) Malagasy civet , fanaloka (civet) Hemigalus derbyanus Banded palm civet or Hardwick's civet banded musang Prionodon linsang (CI ) (Banded ) linsang Prionodon pardicolor Spotted linsang or tiger-civet Hyaenidae Hyaena brunnea Hyaenas Brown hyaena Felidae Felidae spp . (*) C2: Felis bengalensis {*) Cats or felines All cats Leopard cat Felis canadensis Canadian lynx Felis colocolo Pampas cat Felis concolor {*) Puma or cougar Felis iriamotensis Iriomote cat Felis lynx Eurasian lynx Felis serval Serval Felis silvestris Wild cat Felis yagouaroundi (*) Jaguarundi 20 . 7 . 92 Official Journal of the European Communities No L 201 / 15 Appendix I Appendix II Acinonyx jubatus 0 501 Cheetah or hunting leopard Felis bengalensis bengalensis {**) - 103 Bengal leopard cat Felis caracal (**) + 205 = 322 Asian caracal ( lynx) or desert lynx Felis concolor coryi Florida puma or Florida cougar or Florida panther Felis concolor costaricensis Costa Rican puma or Central American puma Felis concolor cougar Eastern puma or Eastern cougar or Eastern panther Felis geoffroyi Geoffroy's cat Felis jacobita Andean or mountain cat Felis marmorata Marbled cat Felis nigripes Black-footed cat or small-spotted cat Felis pardalis Ocelot Felis pardina = 323 Iberian lynx Felis planiceps Flat-headed cat Felis rubiginosa {**) + 206 Rusty-spotted cat Felis temmincki Asiatic golden cat or Temminck's (golden) cat Felis tigrina Little spotted cat Felis wiedii Margay Felis yagouaroundi (**) + 207 Jaguarundi Neofelis nebulosa Clouded leopard Panthera leo persica Asiatic lion or Indian lion Panthera onca Jaguar Panthera pardus Leopard Panthera tigris Tiger Panthera uncia Snow leopard P1NN1PEDIA Seals and walruses Otariidae Arctocephalus spp . (*) Eared seals All (Southern ) fur seals No L 201 / 16 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II Arctocephalus townsendi Guadaloupe fur seal or Lower Californian fur seal Phocidae Mirounga leonica (C 1 ) True seals Southern elephant seal Monachus spp. All monk seals PROBOSCIDEA Proboscideans Elephantidae Elephas maximus Elephants Asian elephant or Indian elephant Loxodonta africana African elephant SIRENIA Sea cows Dugongidae Dugong dugon (**) - 1 04 Dugong dugon ( * ) + 208 (CI ) Dugongs Dugong or sea cow Dugong or sea cow Trichechidae Trichechus inunguis Manatees Amazonian or South American manatee Trichechus manatus West Indian or North American or Caribbean manatee Trichechus senegalensis (CI ) West African manatee PERISSODACTYLA Odd-toed ungulates Equidae Equus africanus Horses African wild ass Equus grevyi Grevy's zebra Equus hemionus {*) = 324 (C 1 ) Asiatic wild ass or Asian wild ass Equus hemionus hemionus Mongolian wild ass or dziggetai or kulan Equus hemionus khur Indian wild ass or khar or ghor-khar Equus przewalskii Przewalski's horse or Mongolian wild horse Equus zebra hartmannae (CI ) Hartmann's mountain zebra Equus zebra zebra Cape mountain zebra Tapiridae Tapiridae spp. {**) Tapirs Tapirs Tapirus terrestris (CI ) South American or Brazilian tapir Rhinocerotidae Rhinocerotidae spp. Rhinoceroses All rhinoceroses or rhinos ARTIODACTYLA Even-toed ungulates Suidae Babyrousa babyrussa Old world pigs or swine Babirusa or deer hog or babiroussa Official Journal of the European Communities No L 201 / 1720 . 7 . 92 Appendix I Appendix II Sus salvanius Pygmy hog Tayassuidae Tayassuidae spp . (*) - 105 Peccaries Catagonus wagneri Chacoan peccary , chaco peccary Hippopotamidae Choeropsis liberiensis (C 2) Hippopotamuses Pygmy hippopotamus Camelidae Lama guanicoe Camels and lamas Guanaco Vicugna vicugna {**) - 106 Vicugna vicugna (*) + 209 °502 Vicuna or vicugna Vicuna or vicugna Cervidae Blastocerus dichotomus True deer Marsh deer or Guascu pucu Census dama mesopotamicus = 325 Persian fallow deer or Mesopotamian fallow deer Cervus duvauceli Swamp deer or barasingha Cervus elaphus bactrianus Bactrian (red) deer or Bokharan deer or Bactrian wapiti Cervus elaphus hanglu Kashmir stag or hanglu or Kashmir deer Cervus eldi Brow-antlered deer or Eld's deer or thamin Cervus porcinus annamiticus - 326 Ganges or Thai hog deer Cervus porcinus calamianensis = 326 Calamian (hog) deer or Philippine deer Cervus porcinus kuhli = 326 Kuhl's (hog ) deer or Bawean (hog) deer Hippocamelus spp . Andean , Chilean or Peruvian huemal or taruca or Chilean or Peruvian guemal or Andean huemul or Chilean or Peruvian huemul Moschus spp. (**) + 210 Moschus spp. (*) - 107 Musk deer Musk deer . Muntiacus crinifrons Black muntjac Ozotoceros bezoarticus Pampas deer Pudu mephistophiles (C 2) Northern pudu Pudu pudu Southern or Chilean pudu Bovidae Addax nasomaculatus Cattle , sheep , goats, ante- Addax lopes , etc . Ammotragus lervia Barbary sheep, Aoudad or Uaddan Antilocapra americana + 211 Pronghorn Bison bison athabascae Wood bison No L 201 / 18 Official Journal of the European Communities 20 . 7. 92 Appendix I Appendix II Bos gaurus = 327 Gaur or saladang or seladang , Indian wild ox or Indian bison Bos mutus = 328 Wild yak Bos sauveli = 329 Kouprey Bubalus depressicornis = 330 Lowland anoa Bubalus mindorensis = 330 Tamaraw or tamarou Babalus quarlesi = 330 Mountain anoa Budorcas taxicolor , Takin (Bovid ) Capra falconeri Markhor Capricornis sumatraensis Serow Cephalophus dorsalis Bay duiker Cephalophus jentinki Jentink's duiker Cephalophus monticola Blue duiker ( antelope) Cephalophus ogilbyi Ogilby's duiker Cephalophus sylvicultor Yellow-backed duiker Cephalophus zebra Banded or zebra duiker Damaliscus dorcas dorcas Bontebok (antelope ) Gazella dama Dama gazelle Hippotragus niger variani Giant sable antelope Kobus leche Lechwe (antelope) Nemorhaedus goral Goral Oryx dammah = 331 Scimitar-horned or white oryx Oryx leucoryx Arabian oryx Ovis ammon (*) (C2) Argali or Marco Polo sheep Ovis ammon hodgsoni Great Tibetan sheep , nyan or Tibetan argali Ovis canadensis + 211 Mountain or bighorn sheep , Mexican big horn sheep Official Journal of the European Communities No L 201 / 1920. 7 . 92 Appendix I Appendix II Ovis orientalis ophion = 332 Cyprian mouflon Ovis vignei Urial or shapu or shapo Pantholops hodgsoni Chiru or orong or Tibetan antelope Rupicapra rupicapra ornata Abruzzi chamois AVES BIRDS STRUTHIONIFORMES Struthionidae Struthio camelus + 212 North African Ostrich RHEIFORMES Rheas Rheidae Pterocnemia pennata Rheas Lesser or Darwin's rhea or Puna rhea Rhea americana Argentine (greater) rhea or Argentine (common) rhea TINAMIFORMES Tinamous Tinamidae Rhynchotus rufescens maculicollis Tinamous Bolivian red-winged tinamou; Bolivian rufous tinamou Rhynchotus rufescens pallescens Argentine rufous tinamou or Argentine red-winged tinamou Rhynchotus rufescens rufescens Brazilian rufous tinamou or Brazilian red-winged tinamou Tinamus solitarius Solitary tinamou SPHENISCIFORMES Penguins Spheniscidae Spheniscus demerus (C 1 ) Penguins Black-footed penguin or jackass penguin Spheniscus humboldti Humboldt penguin PODICIPEDIFORMES Grebes Podicipedidae Podilymbus gigas Grebes Atitlan (pied-billed) grebe or giant pied-billed grebe PROCELLARIIFORMES Tube-nosed swimmers Diomedeidae Diomedea albatrus Albatrosses Short-tailed albatross or Steller's albatross Official Journal of the European Communities 20 . 7 . 92No L 201 / 20 Appendix I Appendix II PELECANIFORMES Pelicans and kin Pelecanidae Pelecanus crispus Pelicans Dalmatian pelican Sulidae Papasula abbotti = 333 Boobies and gannets Abbott's booby Fregatidae Fregata andrewsi Frigate birds Christmas Island frigate bird CICONI1FORMES Wading birds (herons and kin) Balaenicipitidae Balaeniceps rex Shoebill , whale-headed stork Ciconiidae Ciconia boyciana = 334 Storks Japanese white stork or white oriental stork Ciconia nigra (C 1 ) Black stork Jabiru mycteria Jabiru stork Mycteria cinerea Milky stork , milky wood stork Threskiornithidae Eudocimus ruber Ibises and spoonbills Scarlet ibis Geronticus calvus Bald ibis or Southern bald ibis Geronticus eremita Hermit ibis or Northern bald ibis Nipponia nippon Japanese crested ibis Platalea leucorodia (C 1 ) White or Euroasian spoonbill Phoenicopteridae Phoenicopteridae spp.(C 1 -. Phoenicoparrus andinus Flamingos Andean flamingo Phoenicoparrus jamesi James' flamingo Phoenicopterus chilensis Chilean flamingo ; Phoenicopterus ruber ruber Caribbean flamingo or American flamingo or Cuban flamingo or rosy flamingo or West Indian flamingo or Roseate flamingo) ANSERIFORMES Waterfowl Anatidae Anas aucklandica aucklandica (C 2) Ducks, geese and swans Auckland Island flightless teal Anas aucklandica chlorotis (C 2) New Zealand brown teal Anas aucklandica nesiotis Campbell Island brown or Campbell Island flightless teal Anas bernieri (C 2) Madagascar teal 20. 7 . 92 Official Journal of the European Communities No L 201 /21 Appendix I Appendix II Anas laysanensis = 335 Anas formosa Laysan duck or Laysan teal Baikal teal Anas oustaleti Marianas (Island) duck or Oustalet's grey duck or Marianas mallard duck Branta canadensis leucopareia Aleutian Canada goose Branta ruficollis (C 1 ) Red-breasted goose Branta sandvicensis Hawaiian goose or n6n £ Cairina scutulata White-winged wood duck Coscoroba coscoroba (C 1 ) Coscoroba (swan) Cygnus melanocorypha Black-necked swan Dendrocygna arborea Black-billed whistling duck , Cuban-tree duck or West Indian whistling duck Oxyura leucocephala White-headed duck Rhodonessa caryophyllacea p.e . Pink-headed duck Sarkidiornis melanotos Comb duck or knob-billed duck FALCONIFORMES FALCONIFORMES spp . (*) - 108 (C 1 ) Birds of prey Diurnal birds of prey (except New World vultures ) Cathartidae Gymnogyps californianus New World vultures California condor Vultur gryphus Andean condor Accipitridae Aquila adalberti = 336 True hawks Spanish imperial eagle Aquila heliaca Imperial eagle Chondrohierax uncinatus wilsonii Cuba(n ) hook-billed kite Haliaeetus albicilla White-tailed ( sea) eagle or grey sea eagle Haliaeetus leucocephalus American bald eagle Harpia harpyja Harpy eagle Pithecophaga jefferyi Monkey-eating or Philippine eagle Falconidae Falco araea Falcons and caracaras Seychelles kestrel Falco jugger Laggar falcon Falco newtoni aldabranus Aldabra kestrel No L 201 / 22 Official Journal of the European Communities 20. 7 . 92 Appendix I Appendix II Falco pelegrinoides = 337 Barbary falcon Falco peregrinus = 338 Peregrine falcon Falco punctatus Mauritius kestrel Falco rusticolus Gyrfalcon GALLIFORMES Game birds of fowl-like birds Megapodiidae Macrocephalon maleo Mound or builders Maleo (bird ) or maleo megapode Cracidae Crax blumenbachi Curassows and guans Red-billed curassow or mutum Mitu mitu mitu = 339 (Eastern) Razor-billed curassow, mitu Oreophasis derbianus Horned guan Penelope albipennis White-winged guan Pipile jacutinga = 340 Black-fronted piping guan or black-faced piping guan or black-faced curassow or jacutinga Pipile pipile pipile = 340 Trinidad white-headed curassow or Trinidad white-headed piping guan Phasianidae Argusianus argus (C 1 ) Pheasants, partridges, quails and Great argus pheasant peacocks Catreus wallichii Cheer pheasant Colinus virginianus ridgwayi Masked bobwhite Crossoptilon crossoptilon White-eared pheasant or Tibetan-eared pheasant Crossoptilon harmani = 341 Tibetan eared-pheasant Crossoptilon mantchuricum Brown-eared pheasant Gallus sonneratii (C 1 ) Grey jungle fowl ; Sonnerat's jungle fowl Ithaginis cruentus (CI ) Blood pheasant Lophophorus spp . Monals or monal pheasants Lophura edwardsi Edward's pheasant Lophura imperialis Imperial pheasant Lophura swinhoii Swinhoe's pheasant 20 . 7 . 92 Official Journal of the European Communities No L 201 /23 Appendix I Appendix II Pavo muticus Green peafowl Polyplectron bicalcaratum (CI ) Grey or common peacock pheasant Polyplectron emphanum Palawan or peacock-pheasant Polyplectron germaini (CI ) Germain's peacock pheasant Polyplectron malacense (C 1 ) Malay(sian) peacock pheasant Polyplectron schleiermacheri = 342 Bornean peacock-pheasant Rheinartia ocellata - 343 Rheinhart's crested argus pheasant Syrmaticus ellioti Elliot's pheasant Syrmaticus humiae Hume's pheasant or (Hume's ) bar-tailed pheasant Syrmaticus mikado Mikado pheasant Tetraogallus caspius Caspian snowcock Tetraogallus tibetanus Tibetan snowcock Tragopan blythii Blyth's tragopan Tragopan caboti Cabot's tragopan Tragopan melanocehalus Western (horned) tragopan Tympanuckus cupido attwateri Attwater's (greater ) prairie chicken GRUIFORMES Cranes, rails and kin Turnicidae Turnix melanogaster Black-breasted button quail Pedionomidae Pedionomus torquatus Plains wanderer Gruidae Gruidae spp . (*) CI : Grus canadensis pratensis Cranes All cranes Florida sandhill crane Grus americana Whooping crane Grus canadensis nesiotes Cuba sandhill crane Grus canadensis pulla Mississippi sandhill crane Grus japonensis Manchurian or red-crowned crane or Japanese crane Grus leucogeranus Siberian white crane or snow crane No L 201 /24 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II Grus monacha Hooded crane Grus nigricoliis Black-necked crane or Tibetar crane Grus vipio White-naped crane or white-necked crane Rallidae Gallirallus australis hectori (C 2) Rails New Zealand wood rail or Eastern or Buff Weka rail Gallirallus sylvestris = 344 Lord Howe rail or Lord Howe Island wood hen Rhynochetidae Rhynochetos jubata Kagu Kagu Otididae Otididae spp . (*) CI : Otis tarda Bustards Bustards Great bustard Ardeotis nigriceps = 345 Great Indian bustard Chlamydotis undulata Houbara bustard Eupodotis bengalensis = 346 Bengal florican or Bengal bustard CHARADRI1FORMES Waders , gulls and auks Scolopacidae Numenius borealis Sandpipers Eskimo curlew Numenius tenuirostris Slender-billed or long-billed curlew Tringa guttifer Nordmann's or spotted greenshank Laridae Larus relictus Gulls and terns Relict gull or khar turunt tsakhiai COLUMBIFORMES Pigeons , sandgrouse and dodos Columbidae Caloenas nicobarica Pigeons and doves Nicobar dove or pigeon Ducula mindorensis Mindoro imperial pigeon or Mindoro zone-tailed pigeon Gallicolumba luzonica (C 2) Luzon bleeding heart pigeon or bleeded heart dove Goura spp . (C 1 ) All crowned pigeons or gouras PSITTACIFORMES PSITTACIFORMES spp . (*) - 109 (C 2) Parrots and kin Parrots and related birds (except : budgerigar, cockatiel and rose-ringed parakeet) Psittacidae Amazona arausiaca Parrots Red-necked amazon or jacquot or blue-faced amazon or lesser Dominican amazon Official Journal of the European Communities20 . 7 . 92 No L 201 /25 Appendix I Appendix II Amazona barbadensis Yellow-shouldered amazon Amazona brasiliensis Red-tailed amazon Amazona guildingii St Vincent parrot or St Vincent amazon Amazona imperialis Imperial amazon or imperial parrot Amazona leucocephala Cuban amazon or Bahamas amazon or Bahaman amazon or Cayman amazon Amazona pretrei Red-spectacled amazon or red-spectacled parrot Amazona rhodocorytha = 347 Red-crowned or red-browed parrot or red-cromned parrot Amazona tucumana Tucuman amazon Amazona versicolor St Lucia amazon or St Lucia parrot Amazona vinacea Vineaceous amazon or vinaceous (breasted) parrot Amazona vittata Puerto Rican amazon or Puerto Rico parrot or Puerto Rican parrot or red-fronted amazon Anodorhynchus spp. Macaws Ara ambigua Buffon's macaw Ara glaucogularis = 348 Blue-throated macaw, Wagler's macaw or Caninde macaw Ara macao Scarlet macaw Ara maracana Illiger's macaw Ara militaris Military macaw Ara rubrogenys Red-fronted macaw Aratinga guarouba Golden parakeet or golden conure or Queen of Bavaria or Queen of Bavaria's conure Cacatua goffini Goffin's codratoo Cacatua haematuraopygia Red-vented codratoo Cacatua moluccensis Moluccan cockatoo Cyanopsitta spixii Little blue macaw or Spix's macaw Cyanoramphus auriceps forbesi Forbes parakeet or Forbes' kakariki or Chatham island yellow-fronted parkeet Official Journal of the European CommunitiesNo L 201 /26 20. 7 . 92 Appendix I Appendix II Cyanoramphus cookii Norfolk Island parakeet Cyanoramphus novaezelandiae Red-fronted parakeet or red-fronted kakariki or New Zealand parakeet Cyclopsitta diophthalma coxeni = 349 Coxen blue-browed fig parrot or Coxen two-eyed fig parrot or Coxen double-eyed fig parrot Neophema chrysogaster Orange-bellied parakeet or orange-bellied parrot Ognorhynchus icterotis Yellow eared conure Pezoporus occidentalis p.e . = 350 (Australian ) night parrot Pezoporus wallicus Ground parrot or ground parakeet or swamp parakeet Pionopsitta pileata Pileated parrot or red-capped parrot Probosciger aterrimus Palm cockatoo , great black cockatoo, Cape York cockatoo Psephotus chrysopterygius Golden-shouldered parakeet and hooded parakeet Psephotus dissimilis = 351 Hooded parrot Psephotus pulcherrimus p.e . Paradise parrot or beautiful parakeet Psittacula echo Mauritius ring-necked parakeet Psittacus erithacus princeps Fernando Po grey parrot or Principe parrot Pyrrhura cruentata Blue-throated conure or ochre-marked parakeet or red-rumped conure Rhynchopsitta spp . Thick-billed parrot and maroon-fronted parrot Strigops habroptilus Kakapo or owl parrot CUCULIFORMES Cuckoos and kin Musophagidae Turacos and plantain eaters Musophaga porphyreolopha = 352 (CI ) Tauraco corythaix (C 1 ) Helmeted or knysna turaco Tauraco fischeri = 353 (CI ) Fischer's turaco Tauraco livingstonii = 353 (CI ) Livingstone's turaco 20 . 7 . 92 Official Journal of the European Communities No L 201 /27 Appendix I Appendix II Tauraco persa = 353 (CI ) Guinea turaco Tauraco schalowi = 353 (CI ) Schalow's turaco Tauraco schuetti = 353 (CI ) Black-billed turaco STRIGIFORMES STRIGIFORMES spp . ( * ) (CI ) Owls Owls Tytonidae Tyto soumagnei Barn owls Madagascar owl , Soumagne's owl or Madagascar Red owl Strigidae Athene blewitti Typical owls Forest spotted owlet or forest little owl Mimizuku gurneyi = 354 Giant scops owl Ninox novaeseelandiae undulata = 355 Norfolk Island boobook owl Ninox squamipila natalis Christmas Island (hawk) owl APODIFORMES Swifts and hummingbirds Trochilidae Trochilidae spp . (*) Hummingbirds Hummingbirds Glaucis dohrnii = 356 Hook-billed hermit TROGONIFORMES Trogons Trogonidae Pharomachrus mocinno Trogons Resplendent quetzal CORACI1FORMES Kingfishers and kin Bucerotidae Aceros spp . * (CI ) (CI : Aceros narcondami) Hornbillis Hornbills Narcondam hornbill Aceros nipalensis Rufous-necked hornbill Aceros subruficollis Plain-pouched hornbill Anorrhinus spp. Bushy-crested hornbill Anthracoceros spp . Hornbills Buceros spp . *(C 1 ): Buceros hydrocorax hydrocorax Hornbills Luzon rufous hornbill or Philippine hornbill Buceros rhinoceros rhinoceros Malayan rhinoceros hornbill Buceros bicornis Great hornbill or great Indian hornbill Buceros vigil = 357 Helmeted hornbill Penelopides spp . Hornbills No L 201 /28 Official Journal of the European Communities , 20 . 7 . 92 Appendix I Appendix II Ptilolaemus spp . Brown hornbill PICIFORMES Woodpeckers , toucans and kin Ramphastidae Pteroglossus aracari Black-necked aracari Pteroglossus viridus Green aracari Rhamphastos sulfuratus Keel-billed toucan Ramphastos toco Toco toucan Ramphastos tucanus Red-billed toucan Ramphastos vitellinus Channel-billed toucan \ Picidae Campephilus imperialis Woodpeckers Imperial woodpecker Dryocopus javensis richardsi Tristam's or white-bellied black woodpecker PASSERIFORMES Songbirds or perching birds Cotingidae Cotinga maculata Cotingas Banded or spotted cotinga Rupicola spp . (C 2) Cock-of-the rocks Xipholena atropurpurea White-winged cotinga Pittidae Pitta nympha (C 2) Pittas Japanese fairy pitta or Fairy blue-winged pitta Pitta guajana Banded pitta or blue-tailed pitta Pitta gurneyi Gurney's pitta Pitta kochi Koch's pitta Atrichornithidae Atrichornis clamosus Scrub-birds Noisy scrub-bird or Western scrub-bird Hirundinidae Pseudochelidon sirintarae Swallows and martins White-eyed river martin Muscicapidae Dasyornis broadbenti litoralis p. e . Old world flycatchers Western rufous bristlebird or lesser rufous bristlebird or rufous-headed bristlebird Cyornis ruecki = 358 Rueck's blue flycatcher or Rueck's niltava Dasyornis longirostris Western (rufous) bristlebird or long-billed bristlebird Picathartes spp . Rock-fowl Zosteropidae Zosterops albogularis White-eyes White-breasted silver-eye 20 . 7 . 92 Official Journal of the European Communities No L 201 /29 Appendix I Appendix II Meliphagidae Lichenostomus melanops cassidix = 359 Honeyeaters Helmeted honeyeater or subcrested honeyeater Emberizidae Gubernatrix cristata Cardinals Yellow cardinal , green cardinal Paroaria capitata Yellow-billed cardinal Paroaria coronata Red-crested cardinal Fringillidae Carduelis cucullata = 347 Finches or New World seedeaters Red siskin Carduelis yarrellii = 360 Yellow-faced siskin Estrildidae Poephila cincta cincta Black-throated finch or Parson finch Sturnidae Leucopsar rothschildi Starlings Rothschild's mynah or Rothschild's starling or Bali mynah or white starling Paradisaeidae Paradisaeidae spp . (CI ) Birds of paradise Birds of paradise REPTILIA REPTILES TESTUDINATA Chelonians , tortoises , terrapins and turtles Dermatemydidae Dermatemys mawii Central American river turtle Emydidae Batagur baska Freshwater turtles Common batagur or river terrapin or tuntong Clemmys insculpta Bog turtle or Muhlenberg's turtle Clemmys muhlenbergi Bog turtle or Muhlenberg's turtle Geoclemys hamiltonii Black pond turtle or Hamilton's terrapin or spotted pond turtle Kachuga tecta tecta Indian tent turtle or India roof(ed ) turtle or India sawback turtle or dura turtle Melanochelys tricarinata = 361 Three-keeled turtle or Bengal three-keeled land terrapin or Asian three-keeled turtle or three-keeled land tortoise Morenia ocellata, Burmese swamp turtle or Bengal eyed terrapin or Burmese peacock turtle Terrapene coahuila Aquatic box turtle or water bow turtle or coahuila turtle Testudinidae Testudinidae spp . (*) (C 2) Land tortoises Land tortoises (CI ): Testudo graeca Spur-thighed or common or Greek tortoise Testudo hermanni Hermann's tortoise No L 201 / 30 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II Testudo marginata Marginated tortoise Geochelone elephantopus = 362 Galapagos giant tortoise Geochelone radiata = 362 (Madagascar ) radiated tortoise Geochelone yniphora = 362 Madagascar tortoise or angulated tortoise or angonoka Gopherus flavomarginatus Bolson tortoise or Mexican giant gopher tortoise Psammobates geometricus = 362 Geometric tortoise Cheloniidae Cheloniidae spp. Sea turtles (True ) sea turtles Dermochelyidae Dermochelys coriacea Leather-back turtles Leather-back turtles or luth turtle or leathery turtle Trionychidae Lissemys punctata punctata Soft-shelled turtles India flap-shell(ed ) turtle or flap-shell(ed) spotted turtle Trionyx ater Black soft-shell(ed) turtle or black mud turtle or Cuatro Cienages soft-shell(ed) turtle Trionyx gangeticus Ganges soft-shell(ed) turtle or Indian soft-shell(ed ) turtle Trionyx hurum Peacock-marked soft-shell(ed ) turtle or brown soft-shell(ed) turtle or peacock soft-shell(ed ) turtle Trionyx nigricans Dark coloured soft-shell(ed) turtle or sacred black mud turtle Pelomedusidae Erymnochelys madagascariensis = 363 (C 2) Side-necked turtles Madagascar sidenecked turtle Peltocephalus dumeriliana = 363 Big headed Amazon river turtle Podocnemis spp . River turtles or sideneck turtles Chelidae Pseudemydura umbrina Snake-necked turtles Short-necked (swamp) turtle or (western ) swamp turtle CROCODYLIA CROCODYL1A spp . {*) = 364 (C 2) Crocodilians Crocodiles , caimans , alligators and ghavials Alligatoridae Alligator sinensis Alligators and caimans China alligator or Chinese alligator Caiman crocodilus apaporiensis Rio apaporis (spectacled) caiman or Apaporis river caiman Caiman latirostris Broad-nosed caiman or broad-snouted caiman Melanosuchus niger Black caiman 20 . 7 . 92 Official Journal of the European Communities No L 201 / 31 Appendix I Appendix II Crocodylidae Crocodylus acutus True crocodiles and false gavial American crocodile Crocodylus cataphractus African slender-snouted crocodile or African sharp-nosed crocodile Crocodylus intermedius Orinoco crocodile Crocodylus moreletii Morelet's crocodile Crocodylus niloticus (**) - 110 Nile crocodile or African crocodile Crocodylus niloticus = 213 Crocodylus novaeguineae mindorensis Philippine or Mindoro crocodile Crocodylus palustris Mugger (crocodile) or mash crocodile or broad-snouted crocodile Crocodylus porosus (**) - 1 1 1 Saltwater crocodile or estuarine crocodile Crocodylus rhombifer Cuban crocodile Crocodylus siamensis Siamese crocodile Osteolaemus tetraspis (African ) dwarf crocodile Tomistoma schlegelii False gavial or tomistoma (crocodile) or false gharial Gavialidae Gavialis gangeticus Gavials ( Indian ) gavial or gharial RHYNCHOCEPHALIA Mesozoic rhynchocephalia Sphenodontidae Sphenodon punctatus Tuatara Tuatara SAURJA Lizards Gekkonidae Cyrtodactylus serpensinsula . Geckos Serpent Island gecko Phelsuma spp . (C 2) Day geckos Agamidae Uromastyx spp . (C 2 ) Agamids Spiny-tailed lizards or mastigures or spiny-tailed agamids or dabb lizards or palm lizards Chamaeleonidae Bradypodion spp . = 352 Chameleons Dwarf chameleons Chamaeleo spp . (C 1 : Chamaeleo chamaeleon) Chameleons Common chameleon or Mediterranean chameleon Iguanidae - Amblyrhynchus cristatus (C 2 ) Iguanids Galapagos marine iguana Brachylophus spp . Banded and Fiji crested iguanas Conolophus spp . (C 2 ) (Galapagos) land iguanas or land lizards No L 201 /32 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II Cyclura spp . Ground iguanas or West Indian rock iguanas Iguana spp. (Common) iguanas Phrynosoma coronatum San Diego or Blainville horned lizard Sauromalus varius San Esteban Island Cuckwalla Lacertidae Gallotia simonyi Hierro giant lizard Podarcis lilfordi Lilford's wall lizard Podarcis pityusensis Ibiza wall lizard Cordylidae Cordylus spp . Girdled lizards Pseudocordylus spp . Crag lizards Teiidae Cnemidophorus hyperythrus (C 1 ) Teiid lizards Orange-throated whiptail ( lizard) or orange-throated race runner Crocodilurus lacertinus Dragon lizard or dragon lizardet Dracaena spp . Caiman lizards Tupinambis spp . Tegus or tegu lizards Scinidae Corucia zebrata Skinks Prehensile-tailed skink Xenosauridae Sbinisaurus crocodilurus Crocodile lizards Chinese crocodile lizard Helodermatidae Heloderma spp . (CI ) Gila monster or beaded lizards Gila monster and beaded lizard or poisonous lizards Varanidae Varanus spp . (*) (C 2 ) Monitors Monitors or goannas Varanus bengalensis Bengal or Indian monitor Varanus flavescens Yellow monitor or ruddy snub-nosed monitor or yellow land lizard or (Indian) oralgrain lizard Varanus griseus Desert or grey monitor Varanus komodoensis Komodo dragon or Komodo (Island) monitor or ora SERPENTES Snakes Boidae Boidae spp. (*) C 2: 'Boa constrictor Snakes (boas and pythons ) Giant snakes or boids Boa constrictor or boas and pythons or giant Eunectes spp. constricting snakes Anacondas Python spp. (*) Pythons Eryx jaculus (Spotted) sand boa 20 . 7 . 92 Official Journal of the European Communities No L 201 / 33 Appendix I Appendix II Acrantophis spp . Madagascar boas Boa constrictor occidentalis = 366 Argentine boa constrictor Bolyeria multocarinata Round Island boa Casarea dussumieri Keel-scaled boa or Round Island boa Epicrates inornatus Yellow tree of Puerto Rica boa or Culebra grande Epicrates monensis Virgin Island tree boa or Mona Island boa Epicrates subflavus Jamaica(n ) boa Python molurus molurus Indian ( rock) python or tiger python Sanzinia madagascariensis Sanzinia or Madagascar tree boa Colubridae Clelia delta = 367 Colubrid snakes (water snakes , Mussurana (snake) or usurana grass snakes and tree snakes) Cyclagras gigas = 368 (C 2) South American false cobra or South American water cobra or beach cobra or surucucu ' Elachistodon westermanni Indian egg-eating snake or Indian egg-eater or Westermann's snake Ptyas mucosus Common rat snake Elapidae Hoplocephalus bungaroides Front-fanged snakes Broad-headed snake Naja naja Asiatic cobra Ophiophagus hannah King' cobra Viperidae Vipera ursinii + 214 Vipers Orsini's viper, meadow viper Vipera wagneri Wagner's viper AMPHIBIA AMPHIBIANS CAUDATA Tailed amphibians Ambystomidae Ambystoma dumerilii Mole amphibians Lake Patzcuaro salamander or achoque Ambystoma mexicanum Axolotl (salamander ) Cryptobranchidae Andrias spp . = 369 Giant salamanders Giant salamanders ANURA Tailless amphibians ( frogs and toads) ( No L 201 /34 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II Bufonidae Atelopus varius zeteki True toads Zetek's frog or (Panamanian) golden frog or golden arrow poison frog Bufo retiformis (C 2 ) Sonoran green toad Bufo superciliaris Cameroon toad Nectophrynoides spp. Viviparous African toad Myobatrachidae Rheobatrachus spp . Gastric brooding frogs Dendrobatidae Dendrobates spp . Poison arrow frogs , poison dart frogs Phyllobates spp . Poison dart frogs , poison arrow frogs Ranidae Rana hexadactyla Six-fingered frog Rana tigerina Indian bullfrog Microhylidae Dyscophus antongilii Madagascar tomato frog PISCES FISH CERATODIFORMES Ceratodidae Neoceratodus forsteri Ceratodes Australian lungfish or ceratodus or Queensland lungfish COELACANTHIFORMES Coelacanthidae Latimeria chalumnae Coelacanth ACIPENSERIFORMES Sturgeon and paddlefishes Acipenseridae Acipenser brevirostrum Sturgeons Shortnose sturgeon Acipenser oxyrhynchus Atlantic sturgeon Acipenser sturio Common sturgeon or Baltic sturgeon Polyodontidae Polyodon spathula OSTEOGLOSSIFORMES Bony-tongues and kin Osteoglossidae Arapaima gigas (CI ) Bony-tongues Arapaima or pirarucu Scleropages formosus {**) - 112 Scleropages formosus (*) + 215 Asiatic bony-tongue or Asian bony-tongue or Asiatic bony-tongue or Asian bony-tongue or kelesa or kelesa or golden dragon fish or golden golden dragon fish or golden arowana arowana 20 . 7 . 92 Official Journal of the European Communities No L 201 / 35 Appendix I Appendix II CYPRINIFORMES Carp and carp-like fish Cyprinidae Caecobarbus geertsi Carp African blind barb fish or Congo blind barb Probarbus jullieni Ikan temoleh or pla eesok (Thai ) or ikaa temelian (Malay ) Catastomidae Chasmistes cujus Cui-ui SILURIFORMES Catfish Schilbeidae Pangasianodon gigas Schilbeid catfish Giant catfish PERCIFORMES Perch-like fish Sciaenidae Cynoscion macdonaldi Drumfish or croakers Totoaba or MacDonald weakfish INSECTA INSECTS LEP1DOPTERA Butterflies and moths Papilionidae Bhutanitis spp. Swallowtails and parnassian Bhutan glories Ornithoptera spp . (*) = 370 (C 2) Birdwing butterflies Ornithoptera alexandrae Queen Alexandra's birdwing Papilio chikae Luzon peacock swallowtail Papilio homerus Homerus swallowtail Papilio hospiton Corsican swallowtail Parnassius apollo (C 1 ) Apollo butterfly or mountain apollo Teinopalpus spp . Kaiser-I-hind , Golden Kaiser-I-hind Trogonoptera spp . = 370 (C 2) Birdwing butterflies Troides spp . = 370 (C 2) Birdwing butterflies ARACHNIDA ARANEAE &lt; Theraphosidae Brachypelma smithi Mexican red-legged or red-kneed tarantula No L 201 / 36 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II ANNELIDA ARHYNCHOBDELLAE Hirudinidae Hirudo medicinalis Leeches Medicinal leech MOLLUSCA MOLLUSCS VENEROIDA Tridacnidae Tridacnidae spp . Giant clams Giant clams UNIONOIDA Naiads or freshwater bivalves Unionidae Conradilla caelata Freshwater mussels Birdwing pearl mussel or rimosa naiad Cyprogenia aberti Edible pearl mussel or edible naiad Dromus dromas Dromedary pearly mussel or dromedary naiad Epioblasma curtisi = 371 Curtis' pearly mussel or Curtis' naiad Epioblasma florentina = 371 Yellow-blossom pearly mussel or yellow-blossom naiad Epioblasma sampsoni = 371 Sampson's pearly mussel or Sampson's naiad Epioblasma sulcata perobliqua = 371 White catspaw mussel or white cat's paw mussel Epioblasma torulosa gubernaculum = 371 Green-blossomed pearly mussel or green-blossomed naiad Epioblasma torulosa rangiana = 371 Tan-blossom naiad or tan-blossomed pearly mussel Epioblasma torulosa torulosa = 371 Tuberculed blossom pearly mussel or tuberculed-blossom naiad Epioblasma turgidula = 371 Turgid blossom pearly mussel or turgid-blossom naiad Epioblasma walkeri = 371 Brown blossom pearly mussel or brown-blossom naiad or tan riffle shell Fusconaia cuneolus Fine-rayed pigtoe pearly mussel or fine-rayed pigtoe Fusconaia edgariana Shiny pigtoe pearly mussel Fusconaia subrotunda Long solid mussel or long solid naiad Lampsilis brevicula Ozark lamp pearly mussel or ozark lamp naiad 20 . 7 . 92 Official Journal of the European Communities No L 201 / 37 Appendix I Appendix II Lampsilis higginsi Higgin's eye pearly mussel Lampsilis orbiculata orbiculata Pink mucket pearly mussel Lampsilis satura Plain pocketbook pearly mussel Lampsilis virescens Alabama lamp pearly mussel or Alabama lamp naiad Lexingtonia dolabelloides Slab-sided naiad or slab-sided pearly mussel Plethobasus cicatricosus White wartyback pearly mussel Plethobasus cooperianus Orange-fronted pimpleback mussel Pleurobema clava Club pearly mussel Pleurobema plenum Rough pigtoe mussel Potamilus capax = 372 Fat pocketbook pearly mussel Quadrula intermedia Cumberland monkey face pearly mussel Quadrula sparsa Appalachian monkey face pearly mussel Toxolasma cylindrella = 373 Pale lilliput pearly mussel or pale lilliput naiad Unio nickliniana Nicklin's pearly mussel Unio tampicoensis tecomatensis Tampico pearly mussel ( sub-species ) Villosa trabalis = 374 Cumberland bean pearly mussel STYLOMMATOPHORA Land snails Achatinellidae Achatinella spp . Little agate snails , oahu tree snails Camaenidae Papustyla pulcherrima = 375 American land snails Manus green tree snail or emerald green snail Paryphantidae Paryphanta spp . + 216 New Zealand amber snails MESOGASTROPODA Strombus gigas Strombidae Queen conch ANTHOZOA ANTIPATHARIA ANTIPATHAR1A spp. (C 2) Black corals or antipatharians SCLERACTINIA SCLERACTINIA spp . °503 Stony corals Stony corals HYDROZOA ATHECATA « Stony corals No L 201 / 38 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II Milleporidae Milleporidae spp . °503 Wello fire corals Stylasteridae Stylasteridae spp . °503 ALCYONARIA COENOTHECAL1A COENOTHECALIA spp. °503 STOLONIFERA Tubiporidae Tubiporidae spp. °503 Organpipe corals FLORA AGA VACEAE Agave arizonica Agave parviflora Agave victoriae-reginae # 1 Nolina interrata AMARYLLIDACEAE Galanthus spp . #1 Sternbergia spp . # 1 APOCYNACEAE Pachypodium spp . (*) #1 Elephant's trunks or halfmen Pachypodium baconii Pachypodium brevicaule Pachypodium decaryi Pachypodium namaguanum Rauvolfia serpentina # 2 ARACEAE Alocasia sanderiana # 1 Arum family Arum ARALIACEAE Panax quinquefolius # 3 American ginseng or celery-leaved panax ARAUCARIACEAE Araucaria araucana {**) + 217 Araucaria araucana (*) - 113 #1 Monkey-puzzle family Monkey-puzzle tree or hardy monkey-puzzle Monkey-puzzle tree or hardy monkey-puzzle ASCLEPIADACEAE Ceropegia spp . # 1 Rosary vines Frerea indica # 1 Milkweed BERBERIDACEAE Podophyllum hexandrum = 376 #2 BROMELIACEAE Tillandsia harrisii # 1 Tillandsia kammii # 1 « Tillandsia kautsklyi #1 Tillandsia mauryana # 1 Tillandsia sprengeliana # 1 Tillandsia sucrei # 1 Tillandsia xerographica # 1 Official Journal of the European Communities20 . 7 . 92 No L 201 /39 Appendix I Appendix II BYBL1DACEAE Byblis spp . # 1 Byblis or rainbow plants CACTACEAE CACTACEAE spp . (*) #4 Cactus family Cacti Ariocarpus spp . Living rock cactus Astropbytum asterias  377 Star cactus , sea-urchin cactus Aztekium ritteri Aztec cactus Coryphanta minima = 378 Coryphanta sneedii = 378 Coryphanta werdermannii Discocactus spp . Sisocactus macdougallii = 379 Echinocereus ferreirianus var. lindsayi = 380 Lindsay's cactus Echinocereus schmollii = 381 Leuchtenbergia principis Mammillaria pectinifera = 382 Mammillaria plumosa Mammillaria solisioides Melocactus conoideus Melocactus deinacanthus Melocactus glaucescens Melocactus paucispinus Obregonia denegrii Pachycereus militaris = 383 Pediocactus bradyi = 384 Pediocactus despainii Pediocactus knowltonii = 384 Pediocactus papyracanthus = 385 Pediocactus paradinei Pediocactus peeblesianus = 384 Pediocactus sileri Pediocactus winkleri Pelecyphora spp . Sclerocactus brevihamaticus = 386 Sclerocactus erectocentrus = 387 Sclerocactus glaucus Sclerocactus mariposensis = 387 Sclerocactus mesae-verdae Sclerocactus pubispinus Sclerocactus wrightiae No L 201 /40 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II Strombocactus disciformis Turbinicarpus spp . = 388 Uebelmannia spp . CARYOCARACEAE Caryocar costaricense # 1 CEPHALOTACEAE Cephalotus follicularis # 1 Albany pitcher plant COMPOSITAE Saussurea costus = 389 (ASTERACEAE) Composite family Costas CRASSULACEAE Dudleya stolonifera Dudleya traskiae CUPRESSACEAE Fitzroya cupressoides Cypress family Chilean false larch , alerce Pilgerodendron uviferum CYATHEACEAE CYATHEACEAE spp . # 1 Tree ferns CYCADACEAE CYCADACEAE spp . ( ¢) # 1 Cycas Cycas beddomei Beddomes cycad D1APENSIACEAE Shortia galacifolia # 1 DICKSONIACEAE D1CKSONIACEAE spp. # 1 Dicksonia family Tree ferns DIDIEREACEAE DJD1EREACEAE spp . # 1 DIOSCOREACEAE Dioscorea deltoidea # 1 Yams Elephant's foot &lt; DROSERACEAE Dionaea muscipula # 1 Venus fly-trap ERICACEAE Kalmia cuneata # 1 EUPHORBIACEAE Euphorbia spp . - 118# 1 Euphorbias Euphorbias Euphorbia ambovombensis Euphorbia cylindrifolia Euphorbia decaryi Euphorbia francoisii 20. 7 . 92 Official Journal of the European Communities No L 201 /41 Appendix I Appendix II Euphorbia moratii Euphorbia parvicyathophora Euphorbia primulifolia Euphorbia quartziticola Euphorbia tulearensis FOUQU1ERIACEAE Fouquieria columnaris # 1 Fouquieria fasciculata Fouquieria purpusii JUGLANDACEAE Oreomunna pterocarpa = 390 #1 Walnut, hickory and pecan family LEGUMINOSAE Dalbergia nigra (FABACEAE) Brazilian rosewood , palisander Laburnum family Pericopsis elata #5 Afrormosia Platymiscium pleiostachyum # 1 Quira macawood LILIACEAE Aloe spp . (*) #6 Lily family Aloes Aloe albida Aloe pillansii Aloe polyphylla Spiral aloe Aloe thorncroftii Aloe vossii MEL1ACEAE Swietania humilis # 1 Mahogany family Honduras mahogany or baywood Swietania mahagoni # 5 Caribbean mahogany, Spanish mahogany, small-leaf mahogany NEPENTHACEAE " Nepenthes spp . (*) #1 Pitcher plants Nepenthes khasiana Indian pitcher plant Nepenthes rajah Giant tropical pitcher ORCHIDACEAE ' ORCHIDACEAE spp. (*) = 391 #7 Orchid family Orchids (C 1 : 105 species) Cattleya skinneri Skinners cattleya or white nun Cattleya trianae Winter cattleya or Christmas orchid Didiciea cunninghamii Laelia jongheana Laelia lobata No L 201 /42 Official Journal of the European Communities 20 . 7 . 92 Appendix I Appendix II Lycaste skinneri var . alba = 392 Paphiopedilum spp . Peristeria elata Holy Ghost or dove orchid or dove flower or Holy Ghost flower Phragmipedium spp . Renanthera imschootiana Red vanda Vanda coerulea Blue vanda PALMAE (ARECACEAE) Chrysalidocarpus decipiens # 1 Palm family Butterfly palm Neodypsis decaryi # 1 PINACEAE Abies guatemalensis Pine family Guatemalan fir or pinabete PODOCARPACEAE Podocarpus parlatorei Parlatore's podocarp PORTULACACEAE Anacampseros spp . # 1 Purslane family Purselanes Lewisia cotyledon # 1 Lewisia maguirei # 1 Lewisia serrata # 1 Lewisia tweedyi #1 PRIMULACEAE Cyclamen spp . # 1 (C 2) Primose family Cyclamens C 1 : Cyclamen graecum (incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum PROTEACEAE Orothamnus zeyheri Protea family Marsh-rose Protea odorata RUBIACEAE Balmea stormiae Madder family Ayugue SARRACENIACEAE Darlingtonia californica # 1 Cobra pitcher Sarracenia spp . (*) #1 Pitcher plants , bog-bugle , eve's cups , frog bonnets Sarracenia alabamensis alabamensis = 393 Sarracenia jonesii = 394 Sarracenia oreophila 20. 7 . 92 Official Journal of the European Communities No L 201 /43 Appendix I Appendix II STANGERIACEAE Stangeria eriopus = 395 Cycad family Hottentot's head THEACEAE Camellia chrysantha # 1 WELWITSCHIACEAE Welwitschia mirabilis = 396 #1 ZAMIACEAE ZAMIACEAE spp . (*) #1 Cycad (palm) family Ceratozamia spp . Chiqua spp . Encephalartos spp. Bread-palms or bread trees Microcycas calocoma Palma corcho ZINGIBERACEAE Hedychium philippinense # 1 Ginger family Philippine garland-flower ZYGOPHYLLACEAE " Guaiacum officinale # 1 Lignum-vitae family Lignum-vitae , commoner lignum-vitae, wood of life , tree of life , Guayac Guaiacum sanctum # 1 Lignum-vitae or holy wood or tree of life No L 201 /44 Official Journal of the European Communities 20 . 7. 92 ANNEX Appendix III (*) ( 2 ) interpretation I . References to taxa higher than species are for the purpose of information or classification only. I. The symbol ( = ) followed by a number placed against the name of a species denotes that the name of that species shall be interpreted as follows: = 397 Includes synonym Tamandua mexicana = 398 Includes synonym Cabassous gymnurus = 399 Includes synonym Manis longicaudata = 400 Includes generic synonym Coendou = 401 Includes generic synonym Cuniculus = 403 Includes synonym Nasua narica = 404 Includes synonym Galictis allamandi = 405 Includes synonym Martes qwatkinsi = 406 Includes generic synonym Viverra = 407 Also referenced as Tragelaphus eurycerus ; includes generic synonym Taurotragus = 408 Formerly included as Bubalus bubalis (domesticated form) = 409 Also referenced as Ardeola ibis = 410 Also referenced as Egretta alba = 411 Also referenced as Hagedashia hagedash = 412 Also referenced as Lampribis rara = 413 Also referenced as Spatula clypeata = 414 Also referenced as Nyroca nyroca = 415 Includes synonym Dendrocygna fulva = 416 Also referenced as Cairina hartlaubii = 417 Also referenced as Crax pauxi = 418 Also referenced as Arborophila brunneopectus ( in part ) = 419 Also referenced as Turturoena iriditorques or as Columba malherbii ( in part) = 420 Also referenced as Nesoenas mayeri = 421 Also referenced as Treron australis ( in part ) = 422 Also referenced as Calopelia brehmeri\ includes synonym Calopelia puella = 423 Also referenced as Tympanistria tympanistria = 424 Also referenced as Tchitrea bourbonnensis = 425 Also referenced as Estrilda sub/lava or Sporaeginthus subflavus (') The entries '(CI )' and '(C2)' after the name of a species or a higher taxon show that one or more subspecies or species of that species or taxon appear in part 1 or 2 of Annex C to the Regulation . ( 2 ) The translations of the Latin names are given as a guide only . 20 . 7 . 92 Official Journal of the European Communities No L 201 / 45 = 426 Also referenced as Lagonosticta larvata ( in part ) = 427 Includes generic synonym Spermestes = 428 Also referenced as Euodice cantans includes synonym Lonchura malabarica = 429 Also referenced as Hypargos nitidulus = 430 Includes synonym Parmoptila woodhousei ( in part ) = 431 Includes synonyms Pyrenestes frommi and Pyrenestes rothschildi = 432 Also referenced as Estrilda bengala = 433 Also referenced as Malimbus rubriceps or as Anaplectus melanotis = 434 Also referenced as Coliuspasser ardens = 435 Also referenced as Euplectes orix ( in part) = 436 Also referenced as Coliuspasser macrourus = 437 Also referenced as Ploceus superciliosus = 438 Includes synonym Ploceus nigriceps = 439 Also referenced as Sitagra luteola = 440 Also referenced as Sitagra melanocephala = 441 Also referenced as Hypochera chalybeata; includes synonyms Vidua amauropteryx, Vidua centralis, Vidua neumanni, Vidua okavangoensis and Vidua ultramarina = 442 Also referenced as Vidua paradisaea ( in part) = 443 Also referenced as Pelusios subniger = 444 Formerly included in genus Natrix 3 . The names of the countries placed against the names of species are those of the Parties submitting these species for inclusion in this appendix. 4 . In accordance with Article I (b), subparagraphs ( ii ) and ( iii ), of the Convention , and with Resolutions Conf. 4.24 and Conf. 6.18 , the symbol ( # ) followed by a number placed against the name of a species included in Appendix III designates parts or derivates which are specified in relation thereto for the puposes of the Convention as follows: # 1 Designates all readily recognizable parts and derivatives , except: (a ) seeds , spores and pollen (including pollinia ); and (b) tissue cultures and flasked seedling cultures . No L 201 /46 Official Journal of the European Communities 20 . 7 . 92 Species Country FAUNA ANIMALS MAMMALIA ANIMALS CHIROPTERA Bats Phyllostomidae Vampyrops lineatus Uruguay New World leaf-nosed bats False vampire bat EDENTATA Edendates Myrmecophagidae Tamandua tetradactyla (**) = 397 Guatemala Ant-eaters Collared ant-eater Choloepidae Choloepus hoffmanni Costa Rica Sloths Hoffmann's sloth Dasypodidae Cabassous centralis Costa Rica Armadillos Northern naked-tailed armadillo Cabassous tatouay = 398 Uruguay Eleven-banded or broad-banded armadillo PHOLIDOTA Pangolins or scaly ant-eaters Manidae Manis gigantea (C 1 ) Ghana Pangolins Giant pangolin Manis tetradactyla = 399 (CI ) Ghana Long-tailed pangolin Manis tricuspis (C 1 ) Ghana Small-scaled tree pangolin RODENTIA Rodents Sciuridae Epixerus ebii Ghana Squirrels and marmots Ebian's palm squirrel Marmota caudatÃ India Long-tailed marmot Marmota himalayana India Himalayan marmot Sciurus deppei Costa Rica Deppe's squirrel Anomaluridae Anomalurus beecrofti Ghana Scaly-tailed squirrels Beecroft's flying squirrel Anomalurus derbianus Ghana Lord Derby's flying squirrel Anomalurus peli Ghana Pel's flying squirrel Idiurus macrotis Ghana Long-eared flying squirrel 20 . 7 . 92 Official Journal of the European Communities No L 201 /47 Species Country Hystricidae Hystrix cristata Ghana Old World porcupines North African porcupine Erethizontidae Sphiggurus mexicanus = 400 Honduras New World porcupines Mexican porcupine Sphiggurus spinosus = 400 Uruguay South American tree-porcupine Agoutidae Agouti paca = 401 Honduras Paca or spotted cavy Dasyproctidae Dasyprocta punctata Honduras Agouti CARNIVORA Carnivores Canidae Canis aureus India Dogs, wolves and foxes Golden jackel , Northern jackel Vulpes bengalensis India Bengal fox Procyonidae Bassaricyon gabbii Costa Rica Raccoons Bushy-tailed olingo Bassariscus sumichrasti Costa Rica Central American cacomistle Nasua nasua = 403 Honduras Coati Nasua nasua solitaria Uruguay South Brazilian coati Potos flavus Honduras Kinkajou Mustelidae Eira barbara Honduras Weasels , badgers * skunks and Tayra others Galictis vittata = 404 Costa Rica Grison Martes flavigula = 405 India Yellow-throated marten Martes foina intermedia India Himalayan beech marten Mellivora capensis Ghana , Botswana Ratel or honey-badger Mustela altaica India Mountain weasel , pale weasel Mustela kathiah India Yellow-bellied weasel Mustela sibirica India Siberian weasel , Himalayan weasel Viverridae Arctictis binturong India Genets, civets and mongooses Binturong Civettictis civetta = 406 Botswana African civet or civet cat Paguma larvata India Masked palm civet Paradoxurus hermaphroditus India Common palm civet Paradoxurus jerdoni India Jerdon's palm civet No L 201 / 48 Official Journal of the European Communities. 20 . 7 . 92 Species Country Viverra megaspila India Large spotted civet Viverra zibetha India Large Indian civet Viverricula indica India Small Indian civet Herpestidae Herpestes auropunctatus India Small Indian mongoose Herpestes edwardsi India Indian grey mongoose Herpestes fuscus India Indian brown mongoose Herpestes smithii India Ruddy mongoose Herpestes urva India Crab-eating mongoose Herpestes vitticollis India Stripe-necked mongoose Protelidae Proteles cristatus Botswana Hyaenas Aardwolf P1NNIPEDIA Seals and walruses Odobenidae Odobenus rosmarus Canada Walruses Atlantic walrus ARTIODACTYLA Even-toed ungulates Hippopotamidae Hippopotamus amphibius (C 2 ) Ghana Hippopotamuses Common hippopotamus Tragulidae Hyemoschus aquaticus Ghana Chevrotains Water chevrotain Cervidae Cervus elaphus barbarus Tunisia True deer Barbary deer Mazama americana cerasina Guatemala Costa Rican red brocket Odocoileus virginianus mayensis Guatemala Key deer or Toy deer Bovidae Antilope cervicapra Nepal Cattle, sheep goats , antelopes , etc. Blackbuck or Indian antelope Boocercus eurycerus = 407 Ghana Bongo Bubalus arnee = 408 Nepal Aseatic or water buffalo , or arna Damaliscus lunatus Ghana Swift topi or sassaby Gazella cuvieri Tunisia Cuvier's gazelle Gazella dorcas Tunisia Dorca's gazelle Gazella leptoceros Tunisia Slender-horned or Loder's gazelle 20 . 7 . 92 Official Journal of the European Communities No L 201 /49 Species Country Tetracerus quadricornis Nepal Four-horned antelope or chousingha Tragelaphus spekei Ghana Sitatunga or marshbuch AVES BIRDS CICONIIFORMES Wading birds (herons and kin) Ardeidae Ardea goliath Ghana Herons and bitterns Goliath heron Bubulcus ibis = 409 (CI ) Ghana Cattle egret Casmerodius albus = 410 (CI ) Ghana Common or great egret Egretta garzetta (CI ) Ghana Little egret Ciconiidae Ephippiorhynchus senegalensis Ghana Storks Saddle-billed stork Leptoptilos crumettiferus Ghana Marabou (adjudant) stork Threskiornithidae Hagedashia hagedash = 411 Ghana Ibises and spoonbills Hadada ibis Bostrychia rara Ghana Spotted-breasted ibis Threskiornis aethiopicus Ghana Sacred ibis ANSERIFORMES Waterfowl Anatidae Alopochen aegyptiacus (C 1 ) Ghana Ducks, geese and swans Egyptian goose Anas acuta Ghana Common pintail Anas capensis Ghana Cape teal Anas clypeata = 413 Ghana Northern shoveller Anas crecca Ghana Common teal Anas penelope Ghana Eurasian wigeon Anas querquedula (C 1 ) Ghana Garganey Aythya nyroca = 414 (CI ) Ghana Ferruginous duck Cairina moschata Honduras Muscovy duck Dendrocygna autumnalis Honduras Red-billed whistling duck No L 201 /50 Official Journal of the European Communities 20. 7. 92 Species Country Dendrocygna bicolor = 415 Ghana , Honduras Fulvous whistling duck Dendrocygna viduata Ghana White-faced tree duck Nettapus auritus Ghana African pygmy goose Plectropterus gambensis Ghana Spur-winged goose Pteronetta hartlaubii = 416 Ghana Hartlaub's duck FALCONIFORMES Cathardidae Sarcoramphus papa Honduras King vulture GALLIFORMES Gamebirds or fowl-like birds Cracidae Crax alberti Colombia Curassows and guans Blue-billed curassow Crax daubentoni Colombia Yellow-knobbed curassow Crax globulosa Colombia Wattled curassow Crax pauxi = 400 Colombia Helmeted curassow Crax rubra (C 2 ) Colombia , Costa Rica , Guatemala , Honduras Great curassow Ortalis vetula (C 2) Guatemala , Honduras Plain chanchalaca Pauxi pauxi = 417 Colombia Helmeted curassow Penelope purpurascens Honduras Crested guan Penelopina nigra (C 2) Guatemala Highland guan Phasianidae Agelastes meleagrides Ghana Pheasants , partriges, quails and White-breasted guinea fowl peacocks Agriocharis ocellata Guatemala Ocellated turkey Arborophila charltonii Malaysia Chestnut-breasted tree partridge Arborophila orientalis = 418 Malaysia Brown-breasted tree partridge Caloperdix oculea Malaysia Ferruginous wood partridge Lophura erythrophthalma Malaysia Crestless fireback pheasant Lophura ignita Malaysia Crested fireback pheasant Melanoperdix nigra Malaysia Black wood partridge 20 . 7 . 92 Official Journal of the European Communities No L 201 /51 Species Country Polyplectron inopinatum Malaysia Rothschild's peacock-pheasant, mountain peacock-pheasant Rhizothera longirostris Malaysia Long-billed wood partridge Rollulus rouloul Malaysia Crested wood partridge or roulroul Tragopan satyra Nepal Horned tragopan or pheasant, satyr tragopan CHARADRIIFORMES Burhinidae Burhinus bistriatus Guatemala Thick-knees Double-striped thick-knee COLUMB1FORMES Pigeons , sandgrouse and dodos Columbidae Columba guinea Ghana Pigeons Speckled pigeon or Guinea pigeon Columba iriditorques = 419 Ghana Bronze-naped pigeon Columba livia (C 1 ) Ghana Rock dove Columba mayeri = 420 Mauritius Pink pigeon Columba unicincta Ghana African wood pigeon or Afer pigeon Oena capensis Ghana Masked , cape or namaqua dove Streptopelia decipiens Ghana Mourning dove Streptopelia roseogrisea Ghana Pink-headed dove Streptopelia semitorquata Ghana Red-eyed dove Streptopelia senegalensis Ghana Senegal , palm or laughing dove Streptopelia turtur Ghana Turtle dove Streptopelia vinacea Ghana Vinaceous dove Treron calva = 421 Ghana African green pigeon Treron waalia Ghana Yellow-bellied green pigeon Turtur abyssinicus Ghana Black-billed wood dove Turtur afer Ghana Blue-spotted wood dove Turtur brehmeri = 422 Ghana Blue-headed wood dove Turtur tympanistria = 423 Ghana Tambourine dove No L 201 /52 Official Journal of the European Communities 20. 7 . 92 Species Country PS1TTACIFORMES Parrots and kin Psittacidae Psittacula krameri Ghana Parrots Ring-necked parakeet CUCULIFORMES Cuckoos and kin Musophagidae Corythaeola cristata Ghana Turacos or plantain eaters Great blue turaco Crinifer piscator Ghana Western grey plantain-eater Musophaga violacea Ghana Violet turaco Tauraco macrorhynchus Ghana Crested turaco PIC1FORMES Capitonidae Semnornis ramphastinus Colombia Toucan barbet Ramphastidae Baillonius bailloni Argentina Toucans Saffron toucanet Pteroglossus castanotis Argentina Chestnut-eared aracari Ramphastos dicolorus Argentina Red breasted toucan Selenidera maculirostris Argentina Spot-billed toucanet PASSERIFORMES Song birds or perching birds Cotingidae Cephalopterus ornatus Colombia Cotingas Amazonian umbrella bird Cephalopterus penduliger Colombia Long-wattled umbrella bird Muscicapidae Bebrornis rodericanus Mauritius Old World flycatchers Rodrigues warbler Tchitrea bourbonnensis = 424 Mauritius Mascarene paradise flycatcher Icteridae Agelaius flavus Uruguay Icterids Saffron-cowled blackbirds Fringillidae Serinus canicapillus Ghana Finches or New World seed-eaters West-African seed-eater Serinus leucopygius Ghana Grey-fronted canary or grey singing finch Serinus mozambicus Ghana Yellow-fronted canary or green singing finch Estrildidae Amadina fasciata Ghana Estrildid finches Cut-throat weaver , cut-throat or ribbon finch Amandava subflava = 425 Ghana Zebra waxbill , golden or orange-breasted waxbill 20. 7 . 92 Official Journal of the European Communities No L 201 /53 Species Country Estrilda astrild Ghana Common waxbill or St Helena waxbill Estrilda caerulescens Ghana Lavender finch or lavender waxbill Estrilda melpoda Ghana Orange-cheeked waxbill Estrilda troglodytes Ghana Gray, red-eared , pink-cheeked or black-rumped waxbill Lagonosticta rara Ghana Black-bellied firefinch Lagonosticta rubricata Ghana Blue-billed firefinch Lagonosticta rufopicta Ghana Bar-breasted firefinch Lagonosticta senegala Ghana Senegal or red-billed firefinch Lagonosticta vinacea = 426 Black-faced or masked firefinch Lonchura bicolor = 427 Ghana Black-and-white , black-breasted or rufous-backed mannikin Lonchura cantons = 428 Silverbill , white-throated munia Ghana Lonchura cucullata = 427 Ghana Bronze mannikin Lonchura fringilloides = 427 Ghana Magpie mannikin Mandingoa nitidula = 429 Ghana . Green-backed twinspot Nesocharis capistrata Ghana Grey-headed oliveback Nigrita bicolor Ghana Chestnut-breasted negro-finch Nigrita canicapilla Ghana Grey-crowed negro-finch Nigrita fusconota Ghana White-breasted negro-finch Nigrita luteifrons Ghana Pale-fronted negro-finch Ortygospiza atricollis Ghana African quailfinch Parmoptila rubifrons = 430 Ghana Jameson's antpecker Pholidornis rushiae Ghana Tit-hylia Pyrenestes ostrinus = 431 Ghana Black-bellied seedcracker Pytilia hypogrammica Ghana Yellow-winged or red-faced pytilia Pytilia phoenicoptera Ghana Crimson-winged pytilia or aurora finch No L 201 /54 Official Journal of the European Communities 20 . 7. 92 Species Country Spermophaga haematina Ghana Blue-billed weaver or western bluebill Uraeginthus bengalus = 432 Ghana Cordon-bleu Ploceidae Amblyospiza albifrons Ghana Weaver-birds Grosbeak weaver Anaplectus rubriceps = 433 Ghana Red-headed weaver Anomalospiza imberbis Ghana Cuckoo weaver Bubalornis albirostris Ghana White-billed buffalo weaver Euplectes afer Ghana Yellow-crowned bishop , golden bishop , Napoleon weaver Euplectes ardens = 434 Ghana Red-collared widow-bird or whydah Euplectes franciscanus = 435 Ghana Orange bishop Euplectes hordeaceus Ghana Black-winged red bishop Euplectes macrourus = 436 Ghana Yellow-mantled widow-bird , yellow-backed or yellow-mantled whydah Malimbus cassini Ghana Black-throated malimbe Malimbus malimbicus Ghana Crested malimbe Malimbus nitens Ghana Blue-billed malimbe Malimbus rubricollis Ghana Red-necked weaver Malimbus scutatus Ghana Red-vented malimbe Pachyphantes superciliosus Ghana Chestnut-crowned sparrow-weaver Passer griseus Ghana Grey-headed sparrow Petronia dentata Ghana Bush-sparrow Plocepasser superciliosus Ghana Chestnut-crowned sparrow-weaver Ploceus albinucha Ghana Maxwell's black weaver Ploceus aurantius Ghana Orange weaver Ploceus cucullatus = 438 Ghana Rufous-necked, black-headed , spotted-backed or village weaver Ploceus heuglini Ghana Heuglin's masked weaver Ploceus luteolus = 439 Ghana Little weaver 20. 7 . 92 Official Journal of the European Communities No L 201 / 55 Species Country Ploceus melanocephalus = 440 Ghana Black-headed weaver Ploceus nigerrimus Ghana Vieillot's black weaver Ploceus nigricollis Ghana Black-necked weaver Ploceus pelzelni Ghana Slender-billed weaver Ploceus preussi Ghana Yellow-capped weaver Ploceus tricolor Ghana Ploceus vitellinus Ghana Vitelline-masked weaver Quelea erythrops Ghana Red-headed quelea Sporopipes frontalis Ghana Speckle-fronted weaver Vidua chalybeata = 441 Ghana Village indigo-bird, steel finch , Senegal combassou Vidua interjecta Ghana Uelle paradise whydah Vidua larvaticola Ghana Bako indigo-bird Vidua macroura Ghana Pin-tailed whydah Vidua orientalis = 442 Ghana Broad-tailed paradise whydah Vidua raricola Ghana Jambandu indigo-bird Vidua togoensis Ghana Togo paradise whydah Vidua wilsoni Ghana Pale-winged indigo-bird, Wilson's indigo-bird Sturnidae Gracula religiosa Thailand Hill myna REPTILIA REPTILES TESTUDINATA Chelonians (tortoises, terrapins and turtles) Trionychidae Trionyx triunquis Ghana Soft-shelled turtles Nile soft-shelled turtle Pelomedusidae  Pelomedusa subrufa Ghana Side-necked turtles Helmeted turtle Pelusios adansonii Ghana Adanson's mud turtle No L 201 / 56 Official Journal of the European Communities 20 . 7 . 92 Species Country Pelusios castaneus Ghana West African mud turtle Pelusios gabonensis = 443 Ghana Stripe-backed side-necked turtle Pelusios niger Ghana Black side-necked turtle SERPENTES Snakes Colubridae Atretium schistosum India Colubrid snakes (water snakes , Olive keelback water snake grass snakes , treesnakes) Cerberus rhynchops India Dog-faced water snake Xenochrophis piscator = 444 India Checkered water snake Elapidae Micrurus diastema Honduras Front-fanged snakes Atlantic coral snake Micrurus nigrocinctus Honduras Black-banded coral snake Viperidae Agkistrodon bilineatus Honduras Vipers Cantil Bothrops asper Honduras Yellow-jawed tommygoff or Barba amarilla or Fer-de-lance Bothrops nasutus Honduras Horned hog-nose viper Bothrops nummifer Honduras Jumping viper Bothrops ophryomegas Honduras Corniz Bothrops schlegelii Honduras Horned palm viper or eyelash viper Crotalus durissus Honduras Neotropical rattlesnake Vipera russellii India Russell's viper FLORA PLANTS GNETACEAE Gnetum montanum # 1 Nepal MAGNOL1ACEAE Talauma hodgsonii # 1 Nepal Magnolia family Safan PAPAVERACEAE Meconopsis regia # 1 Nepal Poppy family PODOCARPACEAE Podocarpus neriifolius # 1 Nepal Podocarpus family Yellow wood TETRACENTRACEAE Tetracentron sinense # 1 Nepal 20. 7 . 92 Official Journal of the European Communities No L 201 / 57 ANNEX C LIST OF SPECIES given special treatment by the Community NB: An asterisk (*) placed after the name of a species or a higher taxon shows that one or more geographically separate populations , subspecies or species , of that species or taxon , are already included in Appendix I to the Convention . PART 1 SPECIES REFERRED TO TW ARTICLE 17 1 / 1 \REF X 11 'i A-tv A IC/ I « r&gt; Ã ³ ^ X J FAUNA MAMMALIA Fossa fossa Prionodon linsang PINN1PEDIA Phocidae Mirounga leonina S1REN1A Dugongidae EDENTATA Myrmecophagidae Myrmecophaga tridactyla PHOL1DOTA Manidae Manis spp . (*) RODENT1A Sciuridae Ratufa spp . CETACEA spp . (*)( i ) CARN1VORA Viverridae Dugong dugon (*) + 208 Trichechidae Trichechus senegalensis PERISSODACTYLA Equidae Equus hemionius ( * ) = 324 Equus zebra hartmannae Tapiridae Tapirus terrestris Cynogale bennettii Euperes goudotii = 321 ( 1 ) With the exception of specimens of the species listed in Appendix II to the convention, and the products and derivatives thereof, taken by the people of Greenland under licence granted by the competent authority of Greenland or Denmark . Statement on Article 2 : The Council and the Commission state that , in view of the predominantly cultural nature of the making of certain handicraft articles in Greenland from species of Cetacea and of the low volume of such activity , it shall not be regarded as consistent with the relevant provisions of the Regulation . The management authorities in Denmark will , in consultation with the Commission monitor such exports and imports , which must not significantly exceed the present low level . No L 201 / 58 Official Journal of the European Communities 20. 7 . 92 AVES GRUIFORMES Gruidae Grus canadensis pratensis Otididae SPHENISCIFORMES Spheniscidae Spheniscus demersus Otis tardaCICONI1FORMES Ardeidae Bubulcus ibis = 409 Casmerodius albus = 410 Egretta garzetta COLUMBIFORMES Columbidae Columba livia Goura spp . Ciconiidae Ciconia nigra Threskiornithidae Platalea leucorodia Phoenicopteridae Phoenicoparrus andinus Phoenicoparrus jamesi Phoenicopterus chilensis Phoenicopterus ruber ruber CUCUL1FORMES Musophagidae Musophaga porphyreolopha = 352 Tauraco corythaix = 353 Tauraco fischeri = 353 Taraco livingstonii = 353 Taraco persa = 353 Taraco schalowi = 353 Taraco schuettii = 353 ANSERIFORMES Anatidae Branta ruficollis Coscoroba coscoroba Alopochen aegyptiacus Anas querquedula Aythya nyroca STRIG1FORMES spp . (*) CORACIIFORMES Bucerotidae Aceros narcondami FALCONIFORMES spp . (*) - 108 GALL1FORMES Phasianidae Argusianus argus Gallus sonneratii Ithaginis cruentus Polyplectron bicalcaratum Polyplectron germaini Polyplectron malacense Polyplectron schleiermacheri PASSERIFORMES Paradisaeidae spp . TESTUDINATA Testudinidae Testudo graeca Testudo hermanni Testudo marginata REPTIL1A SAURIA Chamaeleonidae Chamaeleo chamaeleon Teiidae Cnemidophorus hyperythrus Helodermatidae Heloderma spp . PISCES OSTEOGLOSSIFORMES Osteoglossidae Arapaima gigas 20 . 7 . 92 Official Journal of the European Communities No L 201 / 59 INSECTA LEPIDOPTERA Papilionidae Pamassius apollo FLORA ORCHIDACEAE Cypripedium calceolus Epipactis palustris Epipactis helleborine Epipactis leptochila Epipactis muelleri Epipactis dunensis Epipactis purpurata Epipactis phyllanthes Epipactis atrorubens Epipactis microphylla Cephalanthera damasonium Cephalanthera longifolia Cephalanthera cucullata Cephalanthera epipactoides Cephalanthera rubra Limodorum abortivum Epipogium aphyllum Neottia nidus-avis Listera ovata Listera cordata Spiranthes spiralis Spiranthes aestivalis Spiranthes romanzoffiana Goodyera repens Gennaria diphylla Herminium monorchis Neottianthe cucullata Platanthera bifolia Platanthera chlorantha Chamorchis alpina Gymnadenia conopsea Gymnadenia odoratissima Pseudorchis albida Pseudorchis frivaldii Nigritella nigra Coeloglossum viride Dactylorhiza iberica Dactylorhiza latifolia ( syn . D. sambucina ) Dactylorhiza romana (syn. D. sulphurea ) Dactylorhiza incarnata Dactylorhiza fistulosa ( syn . D. majalis) Dactylorhiza cordigera Dactylorhiza traunsteineri Dactylorhiza russowii Dactylorhiza elata Dactylorhiza maculata ( incl . D. fuchsii) Dactylorhiza fuchsii Dactylorhiza saccifera Corallo rhiza trifida Liparis loeselii Malaxis monophyllos (syn . Microstylis monophyllos ) Hammarbya paludosa Neotinea maculata Traunsteinera globosa Orchis papilionacea Orchis boryi Orchis morio Orchis longicornu Orchis coriophora Orchis sancta Orchis ustulata Orchis tridentata Orchis lactea Orchis italica Orchis simia Orchis militaris Orchis punctulata Orchis purpurea Orchis collina ( syn . O. saccata) Orchis patens Orchis spitzelii Orchis mascula Orchis pallens Orchis provincialis Orchis anatolica Orchis quadripunctata Orchis laxiflora Aceras anthropophorum Himantoglossum hircinum Barlia robertiana Anacamptis pyramidalis Serapias cordigera Serapias neglecta Serapias vomeracea Serapias lingua Serapias parviflora Ophrys insectifera Ophrys vernixia (syn . O. speculum ) Ophrys lutea 1 Ophrys fusca Ophrys pallida Ophrys sphegodes Ophrys spruneri Ophrys ferrum-equinum Ophrys bertolonii Ophrys lunulata Ophrys argolica Ophrys reinholdii Ophrys doerfleri (syn. O. cretica ) Ophrys umbilicata ( syn . O. carmeli ) Ophrys scolopax Ophrys holosericea ( syn . O. fuciflora) Ophrys arachnitiformis Ophrys tenthredinifera Ophrys apifera Ophrys bombyliflora PRIMULACEAE Cyclamen graecum ( incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum No L 201 / 60 Official Journal of the European Communities 20 . 7 . 92 PART 2 SPECIES REFERRED TO IN ARTICLE 3 12) FAUNA MAMMALIA Procyonidae Ailurus fulgens Felidae Felis bengalensis (*) MONOTREMATA Tachyglossidae Zaglossus spp . MARSUPIALIA Macropodidae Felts canadensis Felts colocolo Felis concolor (*) Dendrolagus bennettianus Dendrolagus inustus Dendrolagus lumholtzi Dendrolagus ursinus Felis iriomotensis Felis lynx Felis serval Felis silvestris Felis yagouaroundi (*) ARTIODACTYLA Hippopotamidae Choeropsis liberiensis Hippopotamus amphibius Cervidae Pudu mephistophiles Bovidae Ovis ammon (*) PRIMATES spp . (*) = 301 CARNIVORA Canidae Canis lupus (*) - 102 Chrysocyon brachyurus Ursidae Ursus maritimus AVES GALLIFORMES Cracidae ANSERIFORMES Anatidae Anas aucklandica aucklandica Anas aucklandica chlorotis Anas bernieri Crax rubra Ortalis vetula Penelopina nigra GRUIFORMES Rallidae Gallirallus australis hectori COLUMBIFORMES Columbidae Gallicolumba luzonica PASSER1FORMES Cotingidae Rupicola spp . Pittidae Pitta nympha PSITTACIFORMES spp . (*) - 109 20 . 7 . 92 Official Journal of the European Communities No L 201 / 61 REPTILIA TESTUDINATA Testudinidae spp . (except for Testudo graeca, Testudo hermanni, and Testudo marginata, which are included in Part 1 of Annex C) Pelomedusidae Erymnochelys madagascariensis = 363 Peltocephalus dumeriliana = 363 Podocnemis spp . Iguanidae Amblyrhynchus cristatus Conolophus spp . Varanidae Varanus spp. (*) SERPENTES Boidae Boa constrictor Eunectes spp . Python spp . (*) Eryx jaculus Colubridae Cyclagras gigas = 368 CROCODYL1A spp . (*) = 364 SAURIA Gekkonidae Phelsuma spp . Agamidae Uromastyx spp . ANURA Bufonidae Bufo retiformis LEPIDOPTERA Papilionidae Ornithoptera spp. (*) = 370 Trogonoptera spp. = 370 Troides spp . = 370 ANTIPATHARIA spp. AMPHIBIA INSECTA ANTHOZOA FLORA PRIMULACEAE Cyclamen spp . (with the exception of C. graecum, C. creticum and C. balearicum, which are included in part 1 )